       Case 18-09108-RLM-11                     Doc 242           Filed 02/05/19               EOD 02/05/19 19:35:42             Pg 1 of 185

 Fill in this information to identify the case and this filing:


               86$*\PQDVWLFV
 Debtor Name __________________________________________________________________
                                            6RXWKHUQ                          ,QGLDQD
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):      5/0
                            _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule )

             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on                                8 V-DPHV6FRWW6KROOHQEDUJHU
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 -DPHV6FRWW6KROOHQEDUJHU
                                                                ________________________________________________________________________
                                                                Printed name

                                                                 &KLHI)LQDQFLDO2IILFHU
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
      7KHODVWIRXUGLJLWVRIWKH'HEWRU¶VIHGHUDOWD[LGHQWLILFDWLRQQXPEHUDUH7KHORFDWLRQRIWKH'HEWRU¶VSULQFLSDORIILFHLV
      (:DVKLQJWRQ6WUHHW6XLWH,QGLDQDSROLV,QGLDQD
              Case 18-09108-RLM-11                                     Doc 242                 Filed 02/05/19                      EOD 02/05/19 19:35:42                          Pg 2 of 185


Debtor Name               USA Gymnastics
United States Bankruptcy Court for the Southern District of Indiana
Case number (if known):                         18-09108

                                                                                                                                                                                X Check if this is an
                                                                                                                                                                                   amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                       $77,795.84



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                      $7,062,885.08



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                     $7,140,680.92




 Part 2:          Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                    $272,035.33



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                      (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                              $0.00


         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +     $1,805,766.48




         4.   Total liabilities .........................................................................................................................................         $2,077,801.81
              Lines 2 + 3a + 3b
             Case 18-09108-RLM-11                 Doc 242         Filed 02/05/19            EOD 02/05/19 19:35:42                 Pg 3 of 185
Debtor Name            USA Gymnastics
United States Bankruptcy Court for the Southern District of Indiana
Case number (if known):            18-09108                                                                                     X Check if this is an
                                                                                                                                    amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                          12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
        Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1    Priority creditor's name and mailing address          As of the petition filing date, the claim is:         #Name?
                                                                                                             $___________                  #Name?
                                                                                                                                     $___________
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                             Basis for the claim:
       Date or dates debt was incurred

                                                             Is the claim subject to offset?
       Last 4 digits of account
       number                                                     No
                                                                  Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  1 of 183
             Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 4 of 185
Debtor Name            USA Gymnastics                                                            Case number (if known): 18-09108

  Part 2:          List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim

3.1      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $833.75
         A-1 AWARDS INC.
         2500 NORTH RITTER AVENUE                                           Contingent
         INDIANAPOLIS, IN 46218
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 24019
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.2      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,149.00
         A-1 AWARDS INC.
         2500 NORTH RITTER AVENUE                                           Contingent
         INDIANAPOLIS, IN 46218
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 24126
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.3      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         ABOOD LAW FIRM
         RE: MILLER                                                      X Contingent
         ATTN: ANDREW P. ABOOD
         246 EAST SAGINAW ST, STE 1
                                                                         X Unliquidated
         EAST LANSING, MI 48823                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.4      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         ACROSPIRITS
         407 WEST HWY 114                                                   Contingent
         LOVELLAND, TX 79336
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2253286
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 183
             Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42              Pg 5 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.5      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         ADAM ROGER HATTERSLEY
         5833 TULIP FLOWER DRIVE                                             Contingent
         RIVERVIEW, FL 33578
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.6      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $200.28
         AFLAC
         1932 WYNNTON ROAD                                                   Contingent
         COLUMBUS, GA 31999
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 FIDELITY - 12/14 P/R
                                                                         12/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.7      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         AIRBORNE COLORADO
         1816 BOSTON AVE.                                                    Contingent
         LONGMONT, CO 80501
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/21/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259917
                                                                              No
                                                                              Yes




3.8      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         AIRBORNE GYMN TRAINING CTR
         1515 WALSH AVE                                                      Contingent
         SANTA CLARA, CA 95050
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2261466
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            3 of 183
             Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 6 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.9      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $821.10
         ALEC D YODER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEPT-DEC EXPENSE
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.10     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $70.00
         ALEC D YODER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS PER DIEM
                                                                         10/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.11     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $427.96
         ALEX M DIAB
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV EXPENSES
                                                                         11/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.12     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.00
         ALEXANDER RENKERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            4 of 183
             Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 7 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.13     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $149.25
         ALIAKSEI SHOSTAK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DEC TRAINING EXPENSE
                                                                         12/7/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.14     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $36.48
         ALICE ELIZABETH PORTER
         3919 BERRY RIDGE DR                                                Contingent
         HOLT, MI 48842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV EXPENSE
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.15     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         ALICE ELIZABETH PORTER
         3919 BERRY RIDGE DR                                                Contingent
         HOLT, MI 48842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.16     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $63.91
         ALICE ELIZABETH PORTER
         3919 BERRY RIDGE DR                                                Contingent
         HOLT, MI 48842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            5 of 183
             Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 8 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.17     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         ALICE ELIZABETH PORTER
         3919 BERRY RIDGE DR                                                Contingent
         HOLT, MI 48842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.18     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $36.48
         ALICE ELIZABETH PORTER
         3919 BERRY RIDGE DR                                                Contingent
         HOLT, MI 48842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP DEC 4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.19     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         ALICE ELIZABETH PORTER
         3919 BERRY RIDGE DR                                                Contingent
         HOLT, MI 48842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP THRU DEC 4
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.20     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         ALINA BANUT
         1437 SE 174TH AVE.                                                 Contingent
         PORTLAND, OR 97233
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258642
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            6 of 183
             Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 9 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.21     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $700.00
         ALL STARZ SPORTS ACADEMY
         HONDURAS                                                           Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2260370
                                                                              No
                                                                              Yes




3.22     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         ALLAN CARL BOWER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.23     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         ALLRED MAROKO & GOLDBERG
         RE: JANE PCNE DOE                                               X Contingent
         ATTN: GLORIA ALLRED
         ATTN: NATHAN GOLDBERG
                                                                         X Unliquidated
         6300 WILSHIRE BLVD, 1500                                        X Disputed
         LOS ANGELES, CA 90048
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.24     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         ALYSSA MICHELLE SHRADER
         1566 GARDEN VISTA GROVE                                            Contingent
         COLORADO SPRINGS, CO 80904
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 111018-1
                                                                         11/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            7 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 10 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.25     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $400.00
         ALYSSA NICOLE OH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 OCT/NOV FUNDING
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.26     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         ALYSSA NICOLE OH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.27     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.00
         AMBER FRANKE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.28     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.00
         AMELIA JOHNSON
         20961 BIG WOODS ROAD                                               Contingent
         DICKERSON, MD 20842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CK 5519 OVERPAYMENT
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            8 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 11 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.29     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $62,116.24
         AMERICAN ATHLETIC, INC
         SUNTRUST BANKS, INC.                                                Contingent
         P.O. BOX 116847
         ATLANTA, GA 30368-6847
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 313025
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.30     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.00
         AMY KLINDT
         44 BOWLES LANE                                                      Contingent
         AFTON, WY 83110
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258933
                                                                              No
                                                                              Yes




3.31     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         ANDERSON AGOSTINO & KELLER, PC
         RE: A.A.K. DOE                                                  X Contingent
         ATTN: MICHAEL P. MISCH
         131 SOUTH TAYLOR ST
                                                                         X Unliquidated
         SOUTH BEND, IN 46601                                            X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.32     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         ANDRUS ANDERSON LLP
         RE: FREDERICK                                                   X Contingent
         ATTN: LORI E ANDRUS
         ATTN: JENNIE LEE ANDERSON
                                                                         X Unliquidated
         155 MONTGOMERY ST, STE 900                                      X Disputed
         SAN FRANCISCO, CA 94104
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            9 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 12 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.33     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         ANDRUS WAGSTAFF, PC
         RE: JANE KR DOE                                                 X Contingent
         ATTN: KIMBERLY DOUGHERTY
         19 BELMONT ST
                                                                         X Unliquidated
         SOUTH EASTON, MI 02375                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.34     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         ANGEL RICE
         19 BUFORD VILLAGE WALK                                             Contingent
         BUFORD, GA 30518
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.35     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         ANITA TOMKONA
         154 SIDNEY BAY DR.                                                 Contingent
         NEWPORT COAST, CA 92657
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2255946
                                                                              No
                                                                              Yes




3.36     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $11.79
         ANNETTE KARDOS
         1107 ADA DRIVE                                                     Contingent
         NORTH HUNTINGDON, PA 15642
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/25 EXPENSE
                                                                         11/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            10 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 13 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.37     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         ANNETTE KARDOS
         1107 ADA DRIVE                                                      Contingent
         NORTH HUNTINGDON, PA 15642
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/25 HONOR
                                                                         11/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.38     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $17,620.00
         APCO WORLDWIDE
         ATTN: PETE WENTZ                                                    Contingent
         30 S WACKER DR, STE 1270
         CHICAGO, IL 60606
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.39     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $244.91
         ARAMARK REFRESHMENT SERVICES
         8435 GEORGETOWN RD, 100                                             Contingent
         INDIANAPLOIS, IN 46268
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 7088210
                                                                         1/2/2019


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.40     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $221.39
         ARMEN N ASTOIAN
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPEN
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            11 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 14 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.41     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,000.00
         ARMEN N ASTOIAN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.42     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $95.70
         ARMINE BARUTYAN-FONG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JR PAN AM EXPENSE
                                                                         6/17/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.43     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $381.25
         ARMINE BARUTYAN-FONG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SR PANAM EXPENSE
                                                                         9/17/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.44     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $542.09
         ARMINE BARUTYAN-FONG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD CHAMPS EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            12 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 15 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.45     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $11,333.00
         ARMINE BARUTYAN-FONG
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD OPGOLD/MTEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.46     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         ARMINE BARUTYAN-FONG
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS CLUB SUPPORT
                                                                         11/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.47     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         ARRON SIMINSKI
         228 WEST END AVENUE                                                 Contingent
         HOPATCONG, NJ 07843
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84964
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.48     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $800.00
         ATHLECTICO LLC
         P.O. BOX 74007019                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 815875
                                                                         7/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            13 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 16 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.49     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $600.00
         ATHLECTICO LLC
         P.O. BOX 74007019                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 816106
                                                                         8/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.50     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         ATHLECTICO LLC
         P.O. BOX 74007019                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 816375
                                                                         10/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.51     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $975.00
         ATHLECTICO LLC
         P.O. BOX 74007019                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 816845
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.52     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         ATHLECTICO LLC
         P.O. BOX 74007019                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            14 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 17 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.53     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $7,480.30
         ATHLETE REBATE REGION 1 - MEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.54     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $2,492.50
         ATHLETE REBATE REGION 1 - RHYTHMIC
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.55     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $3,309.10
         ATHLETE REBATE REGION 1 - T&T
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.56     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $39,166.10
         ATHLETE REBATE REGION 1 - WOMEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            15 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 18 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.57     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $2,938.20
         ATHLETE REBATE REGION 2 - MEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.58     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $926.10
         ATHLETE REBATE REGION 2 - RHYTHMIC
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.59     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $2,986.00
         ATHLETE REBATE REGION 2 - T&T
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.60     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $17,388.10
         ATHLETE REBATE REGION 2 - WOMEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            16 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 19 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.61     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $7,325.40
         ATHLETE REBATE REGION 3 - MEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.62     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,372.00
         ATHLETE REBATE REGION 3 - RHYTHMIC
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.63     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $4,945.40
         ATHLETE REBATE REGION 3 - T&T
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.64     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $38,114.00
         ATHLETE REBATE REGION 3 - WOMEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            17 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 20 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.65     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $3,917.80
         ATHLETE REBATE REGION 4 - MEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.66     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $2,060.00
         ATHLETE REBATE REGION 4 - RHYTHMIC
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.67     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $4,573.40
         ATHLETE REBATE REGION 4 - T&T
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.68     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $26,314.20
         ATHLETE REBATE REGION 4 - WOMEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            18 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 21 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.69     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $6,823.30
         ATHLETE REBATE REGION 5 - MEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.70     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,599.20
         ATHLETE REBATE REGION 5 - RHYTHMIC
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.71     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $3,365.30
         ATHLETE REBATE REGION 5 - T&T
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.72     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $46,190.70
         ATHLETE REBATE REGION 5 - WOMEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            19 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 22 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.73     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $2,923.20
         ATHLETE REBATE REGION 6 - MEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.74     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,674.10
         ATHLETE REBATE REGION 6 - RHYTHMIC
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.75     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $3,658.60
         ATHLETE REBATE REGION 6 - T&T
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.76     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $37,713.10
         ATHLETE REBATE REGION 6 - WOMEN'S
         130 E WASHINGTON STREET                                               Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            20 of 183
            Case 18-09108-RLM-11                  Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 23 of 185
Debtor Name            USA Gymnastics                                                             Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.77     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $8,296.60
         ATHLETE REBATE REGION 7 - MEN'S
         130 E WASHINGTON STREET                                              Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.78     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $41,862.70
         ATHLETE REBATE REGION 7 - WOMEN'S
         130 E WASHINGTON STREET                                              Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.79     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $7,341.50
         ATHLETE REBATE REGION 8 - MEN'S
         130 E WASHINGTON STREET                                              Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.80     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $52,175.30
         ATHLETE REBATE REGION 8 - WOMEN'S
         130 E WASHINGTON STREET                                              Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            21 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 24 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.81     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,061.40
         ATHLETE REBATE REGION 9 - MEN'S
         130 E WASHINGTON STREET                                            Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 ATHLETE REBATES TO STATE AND REGION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.82     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         AUGUSTA LIPSEY
         3705 MILLER RD                                                     Contingent
         KALAMAZOO, MI 49001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 10/13 FACIL RENT
                                                                         10/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.83     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,960.74
         AXIA TECHNOLOGY PARTNERS
         151 N DELAWARE ST                                                  Contingent
         SUITE 1750
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 169881
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.84     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $958.28
         AXIA TECHNOLOGY PARTNERS
         151 N DELAWARE ST                                                  Contingent
         SUITE 1750
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 170196
                                                                         12/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            22 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 25 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.85     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $6.70
         BARBARA CUTILLO
         4072 DARIUS DR                                                     Contingent
         ENOLA, PA 17025
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/12 EXPENSE
                                                                         11/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.86     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         BARBARA CUTILLO
         4072 DARIUS DR                                                     Contingent
         ENOLA, PA 17025
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/12 HONOR
                                                                         11/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.87     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $46,414.68
         BARNES & THORNBURG LLP
         11 SOUTH MERIDIAN ST                                               Contingent
         INDIANAPOLIS, IN 46204-3535
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.88     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         BEATRICE PADILLA
         31900 HAPPY VALLEY DRIVE                                           Contingent
         DESERT HOT SPRINGS, CA 92241
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84936
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            23 of 183
            Case 18-09108-RLM-11                  Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 26 of 185
Debtor Name            USA Gymnastics                                                             Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.89     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $24.00
         BECKY BROWN
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   CANCELLED CHECK

         11/20/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
         0000086122
                                                                                No
                                                                                Yes




3.90     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $960.00
         BENCHMARK REHABILITATION PARTNERS
         P.O. BOX 2314                                                        Contingent
         OOLTEWAH, TN 37363
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   USA-003
                                                                           10/15/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.91     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $960.00
         BENCHMARK REHABILITATION PARTNERS
         P.O. BOX 2314                                                        Contingent
         OOLTEWAH, TN 37363
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   USA-004
                                                                           11/19/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.92     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,537.50
         BENCHMARK REHABILITATION PARTNERS
         P.O. BOX 2314                                                        Contingent
         OOLTEWAH, TN 37363
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   USA-005
                                                                           11/21/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            24 of 183
            Case 18-09108-RLM-11                        Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 27 of 185
Debtor Name            USA Gymnastics                                                                   Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                       Amount of claim


3.93     Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:                $2,400.00
         BENCHMARK REHABILITATION PARTNERS
         P.O. BOX 2314                                                              Contingent
         OOLTEWAH, TN 37363
                                                                                    Unliquidated
                                                                                    Disputed
                                                                                 Basis for the claim:
         Date or dates debt was incurred                                         USA-006
                                                                                 11/27/2018


         Last 4 digits of account number                                         Is the claim subject to offset?
                                                                                      No
                                                                                      Yes




3.94     Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:                 $840.00
         BENCHMARK REHABILITATION PARTNERS
         P.O. BOX 2314                                                              Contingent
         OOLTEWAH, TN 37363
                                                                                    Unliquidated
                                                                                    Disputed
                                                                                 Basis for the claim:
         Date or dates debt was incurred                                         USA-006C
                                                                                 11/19/2018


         Last 4 digits of account number                                         Is the claim subject to offset?
                                                                                      No
                                                                                      Yes




3.95     Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:               UNKNOWN
         BERG & ANDROPHY
         RE: BMK TRAINING FACILITIES, LTD, ET AL                                 X Contingent
         ATTN: DAVID H. BERG
         ATTN: JOEL M. ANDROPHY
                                                                                 X Unliquidated
         3704 TRAVIS ST                                                          X Disputed
         HOUSTON, TX 77002
                                                                                 Basis for the claim:
         Date or dates debt was incurred                                         LITIGATION



         Last 4 digits of account number                                         Is the claim subject to offset?
                                                                                      No
                                                                                      Yes




3.96     Nonpriority creditor's name and mailing address                        As of the petition filing date, the claim is:                 $350.00
         BETH GARDNER
         7613 W FM 93                                                               Contingent
         BELTON, TX 76513
                                                                                    Unliquidated
                                                                                    Disputed
                                                                                 Basis for the claim:
         Date or dates debt was incurred                                         R102 12/2 HONOR/PD
                                                                                 12/2/2018


         Last 4 digits of account number                                         Is the claim subject to offset?
                                                                                      No
                                                                                      Yes




Official Form 206E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                            25 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 28 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.97     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $293.51
         BETH GARDNER
         7613 W FM 93                                                       Contingent
         BELTON, TX 76513
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 R301 12/1 EXPENSE
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.98     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         BETH GARDNER
         7613 W FM 93                                                       Contingent
         BELTON, TX 76513
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 R301 12/1 HONOR/PD
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.99     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $7.45
         BILLIE WILLIS
         222 NE ALPINE DR.                                                  Contingent
         PLAINVIEW, TX 79072
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/6 EXPENSE
                                                                         10/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.100    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $390.00
         BILLIE WILLIS
         222 NE ALPINE DR.                                                  Contingent
         PLAINVIEW, TX 79072
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/6 HONOR
                                                                         10/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            26 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 29 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.101    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         BLOOMINGTON UNITED GYMN SCHOOL
         2741 S. KEGG ROAD                                                  Contingent
         BLOOMINGTON, IN 47403
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         9/10/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2265269
                                                                              No
                                                                              Yes




3.102    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,842.39
         BMI
         P.O. BOX 630893                                                    Contingent
         CINCINNATI, OH 45263-0893
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 1239517/11-20-18
                                                                         11/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.103    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.00
         BOB HALLWIG
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.104    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $118.00
         BRAD BROWN
         1125 MEADOWVIEW DR.                                                Contingent
         MT. ZION, IL 62549
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256455
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            27 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 30 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.105    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         BRAD BROWN
         1125 MEADOWVIEW DR.                                                Contingent
         MT. ZION, IL 62549
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         1143056
                                                                              No
                                                                              Yes




3.106    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         BRANT LUTSKA
         92 STATE ST.                                                       Contingent
         PERTH AMBOY, NJ 08861
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/29 EXPENSE
                                                                         11/29/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.107    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         BRANT LUTSKA
         92 STATE ST.                                                       Contingent
         PERTH AMBOY, NJ 08861
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/29 HONOR
                                                                         11/29/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.108    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         BRAUN KENDRICK FINKBEINER, PLC
         RE: JANE KRA DOE                                                X Contingent
         ATTN: JAMIE HECHT NISIDIS
         4301 FASHION SQUARE BLVD
                                                                         X Unliquidated
         SAGINAW, MI 48603                                               X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            28 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 31 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.109    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         BRECK TIERNAN
         2601 CANYON VIEW LANE                                              Contingent
         JOLIET, IL 60432
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         85236
         9/6/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.110    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         BRENDA EBERHARDT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/10 EXPENSE



         Last 4 digits of account number                                 Is the claim subject to offset?
         0000086211
                                                                              No
                                                                              Yes




3.111    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         BRENDA EBERHARDT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/10 HONOR



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.112    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $70.00
         BRETT MCCLURE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS PER DIEM
                                                                         10/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            29 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 32 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.113    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         BRIAN MEEKER
         2008 GIRARD AVE. S                                                 Contingent
         MINNEAPOLIS, MN 55405
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.114    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $14.26
         BRIANNA LEIGH SPENCER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/7 EXPENSES
                                                                         11/7/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.115    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         BRIANNA LEIGH SPENCER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/7 HONOR
                                                                         11/7/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.116    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         BRIANNA MENTZER
         16 SHADOW CT.                                                      Contingent
         MIDDLETOWN, CT 06457
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2239250
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            30 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 33 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.117    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $25.00
         BROOKS EDDY
         42335 KINGSMILL CIR                                                Contingent
         ELIZABETH, CO 80107
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259327
                                                                              No
                                                                              Yes




3.118    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         BUCKFIRE & BUCKFIRE, PC
         RE: CAMPBELL ET AL.                                             X Contingent
         ATTN: ROBERT J. LANTZY
         29000 INKSTER RD, STE 150
                                                                         X Unliquidated
         SOUTHFIELD, MI 48034                                            X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.119    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         CAITLYN CRAWFORD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.120    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $25.00
         CAMERON RUSSOM
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2265991
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            31 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 34 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.121    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         CAMERON SWENY
         1200 CEDAR COVE                                                    Contingent
         ROYSE CITY, TX 75189
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.122    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,250.00
         CAMILLA FEELEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CHOREO REIMBURSE
                                                                         10/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.123    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $180.00
         CAMILLA FEELEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84626
         8/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.124    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $3.50
         CANDACE ALVEY
         178 TRAIL LOOP DR                                                  Contingent
         UNIT 204
         PADUCAH, KY 42001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 EXPENSE
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            32 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 35 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.125    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         CANDACE ALVEY
         178 TRAIL LOOP DR                                                  Contingent
         UNIT 204
         PADUCAH, KY 42001
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 HONOR
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.126    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,900.94
         CAREY INTERNATIONAL, INC.
         ACF FINCO I LP                                                     Contingent
         P.O. BOX 931994
         ATLANTA, GA 31193
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 76241106
                                                                         11/29/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.127    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,360.41
         CAREY INTERNATIONAL, INC.
         ACF FINCO I LP                                                     Contingent
         P.O. BOX 931994
         ATLANTA, GA 31193
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 S0724089
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.128    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $110.92
         CAROL WILLIAMS
         14402 MODESTA                                                      Contingent
         SAN ANTONIO, TX 78247
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/2 EXPENSE
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            33 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 36 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.129    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         CAROL WILLIAMS
         14402 MODESTA                                                      Contingent
         SAN ANTONIO, TX 78247
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/2 HONOR
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.130    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         CAROLINE KING
         1120 TIBBETTS-WICK                                                 Contingent
         GIRARD, OH 44420
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 6/15 HONOR
                                                                         6/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.131    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         CAROLINE KING
         1120 TIBBETTS-WICK                                                 Contingent
         GIRARD, OH 44420
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 7/20 HONOR
                                                                         7/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.132    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $300.00
         CAROLINE S LENNOX
         3440 SHERMAN STREET                                                Contingent
         PORT TOWNSEND, WA 98368
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84900
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            34 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 37 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.133    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $57.81
         CAROLYN LOUISE SCHNELLER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.134    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         CAROLYN LOUISE SCHNELLER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP THRU DEC 4
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.135    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $76.00
         CARRIE SAUBER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2255053
                                                                              No
                                                                              Yes




3.136    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $130.80
         CASEY WRIGHT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 R5-2018 CONG EXPENSE
                                                                         9/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            35 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 38 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.137    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $450.00
         CASEY WRIGHT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 R5-2018 CONG HONOR
                                                                         9/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.138    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         CASEY WRIGHT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEPT BUSINESS ARTICL
                                                                         10/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.139    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,000.00
         CASIMIRO SUAREZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD MAKING TEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.140    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $90.00
         CASIMIRO SUAREZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            36 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 39 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.141    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         CENTRAL IL GYMNASTICS ACADEMY
         725 W. DETWEILER                                                   Contingent
         PEORIA, IL 61615
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/24/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2264270
                                                                              No
                                                                              Yes




3.142    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         CESAR ZAPATA
         1206 SW 46TH AVE                                                   Contingent
         DEERFIELD BEACH, FL 33442
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         11/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.143    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $55.00
         CHAINEY UMPHREY
         1415 MELWOOD DR                                                    Contingent
         SAN JOE, CA 95054
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS A/B EXPENSE
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.144    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,775.00
         CHAINEY UMPHREY
         1415 MELWOOD DR                                                    Contingent
         SAN JOE, CA 95054
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS A/B HONOR/PD
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            37 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 40 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.145    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $887.67
         CHAMPION RX
         5481 COMMERCIAL DR, 8                                               Contingent
         HUNTINGTON BEACH, CA 92649
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 5230
                                                                         11/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.146    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $25.00
         CHANA VIDERS
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         7/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2260664
                                                                              No
                                                                              Yes




3.147    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         CHARFOOS & CHRISTENSEN, PC
         RE: BUCHANAN ET AL.                                             X Contingent
         ATTN: DAVID W CHRISTENSEN
         ATTN: MARY PAT ROSEN
                                                                         X Unliquidated
         26622 WOODWARD AVE, STE 100                                     X Disputed
         ROYAL OAK, MI 48067
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.148    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         CHARLISE DOCTOR
         3916 OLD FORGE RD                                                   Contingent
         VIRIGINA BEACH, VA 23452
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84835
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            38 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 41 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.149    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.00
         CHELSEA RAINER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.150    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $77.76
         CHERYL HAMILTON
         21 ARIZONA STATE DR                                                Contingent
         NEWARK, DE 19713
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV '18 NT CAMP EXP
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.151    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,700.00
         CHERYL HAMILTON
         21 ARIZONA STATE DR                                                Contingent
         NEWARK, DE 19713
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 18 NT CAMP HONOR
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.152    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $127.43
         CHERYL HAMILTON
         21 ARIZONA STATE DR                                                Contingent
         NEWARK, DE 19713
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WMN COMM MTG EXP
                                                                         11/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            39 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 42 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.153    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $186.40
         CHERYL HAMILTON
         21 ARIZONA STATE DR                                                Contingent
         NEWARK, DE 19713
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS EXPENSES
                                                                         11/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.154    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         CHERYL KLAUMINZER
         20762 EASTWOOD AVE.                                                Contingent
         FAIRVIEW PARK, OH 44126
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2254933
                                                                              No
                                                                              Yes




3.155    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $51.60
         CHEVONNE FORGAN
         196 OLD MILITARY RD                                                Contingent
         LAKE PLACID, NY 12946
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WAGC CAMP HONOR
                                                                         9/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.156    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         CHEYENNE SARAH LEE WEBSTER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AZE VISA EXPENSE
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            40 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 43 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.157    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $352.84
         CHRISTIAN GALLARDO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WRLD SELECT EXPENSE
                                                                         10/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.158    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         CHRISTINA BROWN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RHY OPEN CAMP EXP
                                                                         12/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.159    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         CHRISTINA BROWN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RHY OPEN CMP HONOR
                                                                         12/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.160    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,505.00
         CHRISTINE LAFOLLETTE
         2024 SOUTH 75TH EAST                                               Contingent
         WASHINGTON, IN 47501
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84304
         7/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            41 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 44 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.161    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         CHURCHWYBLE PC, A DIVISION OF GREWAL LAW, PLLC
         RE: BOYCE, ET AL.                                               X Contingent
         ATTN: MANVIR S GREWAL/DAVID S MITTLEMAN
         ATTN: NOLAN ERICKSON/JOHN FRASER/JONATHAN BROWN
                                                                         X Unliquidated
         2290 SCIENCE PKWY                                               X Disputed
         OKEMOS, MI 48864
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.162    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         CIARA FLOYD
         14030 FM 1560, APT 2108                                            Contingent
         HELOTES, TX 78023
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 8/4 HONOR
                                                                         8/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.163    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $19.77
         CINDY MORANO
         6511 W. 59TH STREET                                                Contingent
         CHICAGO, IL 60638
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.164    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         CINDY MORANO
         6511 W. 59TH STREET                                                Contingent
         CHICAGO, IL 60638
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            42 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 45 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.165    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         CINDY MORANO
         6511 W. 59TH STREET                                                Contingent
         CHICAGO, IL 60638
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.166    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         CLENDENING JOHNSON & BOHRER, PC
         RE: MIHAEL ANTON                                                X Contingent
         ATTN: LONNIE JOHNSON/CHEYENNE RIKER
         409 W PATTERSON DR, STE 205
                                                                         X Unliquidated
         P.O. BOX 428                                                    X Disputed
         BLOOMINGTON, IN 47402
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.167    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $18.00
         CODY GESUELLI
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.168    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $70.00
         COLIN VAN WICKLEN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS PER DIEM
                                                                         10/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            43 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                   Pg 46 of 185
Debtor Name            USA Gymnastics                                                            Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.169    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $41,584.25
         CONGRESS REGION 1
         130 E WASHINGTON STREET                                            Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SPLIT OF PROFITS AND SILENT AUCTION DUE TO REGION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.170    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,238.36
         CONGRESS REGION 2
         130 E WASHINGTON STREET                                            Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SPLIT OF PROFITS AND SILENT AUCTION DUE TO REGION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.171    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $13,921.99
         CONGRESS REGION 3
         130 E WASHINGTON STREET                                            Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SPLIT OF PROFITS AND SILENT AUCTION DUE TO REGION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.172    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $15,672.70
         CONGRESS REGION 4
         130 E WASHINGTON STREET                                            Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SPLIT OF PROFITS AND SILENT AUCTION DUE TO REGION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             44 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                   Pg 47 of 185
Debtor Name            USA Gymnastics                                                            Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.173    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $20,000.00
         CONGRESS REGION 5
         130 E WASHINGTON STREET                                            Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SPLIT OF PROFITS AND SILENT AUCTION DUE TO REGION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.174    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $28,056.53
         CONGRESS REGION 8
         130 E WASHINGTON STREET                                            Contingent
         SUITE 700
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SPLIT OF PROFITS AND SILENT AUCTION DUE TO REGION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.175    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $50.00
         CONNOR LEE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2261427
                                                                              No
                                                                              Yes




3.176    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $59.00
         CRAIG SPEECE
         3109 BRIGHAM COURT                                                 Contingent
         AUSTIN, TX 78731
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         85147
         8/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                             45 of 183
            Case 18-09108-RLM-11                     Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 48 of 185
Debtor Name            USA Gymnastics                                                                Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.177    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $125.00
         CRESCENT CITY GYMNASTICS
         7800 EARHART BLVD.                                                      Contingent
         NEW ORLEANS, LA 70125
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      MEMBERSHIP REFUND

         11/2/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
         2262141
                                                                                   No
                                                                                   Yes




3.178    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $8,060.00
         CROWE, LLP
         3815 RIVER CROSSING PARKWAY, STE 300                                    Contingent
         P.O. BOX 40977
         INDIANAPOLIS, IN 46240-0977
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.179    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $368.00
         CT CORPORATION
         P.O. BOX 4349                                                           Contingent
         CAROL STREAM, IL 60197-4349
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      ACCOUNT PAYABLE

         10/31/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.180    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $319.00
         CT CORPORATION
         P.O. BOX 4349                                                           Contingent
         CAROL STREAM, IL 60197-4349
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      ACCOUNT PAYABLE

         11/15/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            46 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 49 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.181    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $65.00
         CYDNI MEDEIROS
         442 N 3836 E                                                       Contingent
         RIGBY, ID 83442
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/16 HONOR/PD
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.182    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,200.00
         DANIEL BAKER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV NT CAMP '18 HON
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.183    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $145.06
         DANIEL BAKER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV NT CAMP EXPENSE
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.184    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         DANIEL CAIN
         700 W PALMETTO PARK RD, STE 210                                    Contingent
         BOCA RATON, FL 33486
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CANCELLED CHECK

         10/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         0000085814
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            47 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 50 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.185    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.00
         DANIEL KNOOP
         4521 MOHR ESTATES S DR                                             Contingent
         NEW PALESTINE, IN 46163
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84889
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.186    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $101.78
         DANIELLE BAXTER
         56 TUXETTE ROAD                                                    Contingent
         THORNTON, NH 03285
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/10 EXPENSE
                                                                         11/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.187    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         DANIELLE BAXTER
         56 TUXETTE ROAD                                                    Contingent
         THORNTON, NH 03285
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/10 HONOR
                                                                         11/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.188    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         DANIELLE CAIN
         7000 W PALMETTO PARK RD                                            Contingent
         SUITE 210
         BOCA RATON, FL 33433
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            48 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 51 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.189    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $433.30
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CA/NV TDC HONOR
                                                                         10/27/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.190    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CANCELLED CHECK

         11/15/2018; 11/29/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         0000086066; 0000086220
                                                                              No
                                                                              Yes




3.191    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $360.00
         DANTE HEBERT
         9402 GARRETT RD                                                    Contingent
         MAURICE, LA 70555
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/17/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.192    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         DANTE HEBERT
         9402 GARRETT RD                                                    Contingent
         MAURICE, LA 70555
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         11/17/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            49 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 52 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.193    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/27 EXPENSE
                                                                         10/27/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.194    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/27 HONOR
                                                                         10/27/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.195    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/6 EXPENSE
                                                                         10/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.196    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $360.00
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/6 HONOR
                                                                         10/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            50 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 53 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.197    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 11/17 EXPENSE
                                                                         11/17/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.198    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $390.00
         DANTE HEBERT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 11/17 HONOR
                                                                         11/17/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.199    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $91.00
         DARLINE GASPARD
         295 BROOKBEND DR.                                                  Contingent
         STRATFORD, CT 06614
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2255982
                                                                              No
                                                                              Yes




3.200    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,000.00
         DAVID SEILER
         1214 VILLANOVA                                                     Contingent
         DAVIS, CA 95616
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         85227
         9/6/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            51 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 54 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.201    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         DAWID & GATTI PLLC
         RE: ALI                                                         X Contingent
         ATTN: MICHAEL J. GATTI
         402 W LIBERTY ST
                                                                         X Unliquidated
         ANN ARBOR, MI 48103                                             X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.202    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $32.00
         DAWN MOREY
         244 BURLINGAME ROAD                                                Contingent
         PALMER, MA 01069
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/6/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2266421
                                                                              No
                                                                              Yes




3.203    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         DEAN SCHOTT
         317 61ST AVENUE                                                    Contingent
         GREELEY, CO 80634
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.204    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $2.89
         DEANNA HANFORD
         14798 LAURELWOOD STREET                                            Contingent
         POWAY, CA 92064
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 11/4 EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            52 of 183
            Case 18-09108-RLM-11                  Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 55 of 185
Debtor Name            USA Gymnastics                                                             Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.205    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $630.00
         DEANNA HANFORD
         14798 LAURELWOOD STREET                                              Contingent
         POWAY, CA 92064
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TT JCI 11/4 HONOR
                                                                           11/4/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.206    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               UNKNOWN
         DEBORAH GORDON LAW
         RE: P.S. DOE                                                      X Contingent
         ATTN: DEBORAH L. GORDON
         33 BLOOMFIELD HILLS PKWY, STE 220
                                                                           X Unliquidated
         BLOOMFIELD HILLS, MI 48304                                        X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.207    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $140.00
         DESERT GYMCATS GYMNASTICS
         950 S. CIMARRON RD.                                                  Contingent
         LAS VEGAS, NV 89145
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   MEMBERSHIP REFUND

         10/28/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
         2254966
                                                                                No
                                                                                Yes




3.208    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $40.40
         DEVANY PLENTOVICH
         17015 NICKLEEN STREET                                                Contingent
         ANCHORAGE, AK 99516
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   JCI 11/05 EXPENSE
                                                                           11/5/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            53 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 56 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.209    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $180.00
         DIANA CASTILLO
         800 SPRING MOUNTAIN LANE                                           Contingent
         AMERICAN CANYON, CA 94503
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84602
         8/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.210    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         DIANA CASTILLO
         800 SPRING MOUNTAIN LANE                                           Contingent
         AMERICAN CANYON, CA 94503
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84718
         8/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.211    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         DIANNE GRAYSON
         907 W. KROLL AVE.                                                  Contingent
         GILBERT, AZ 85033
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 HONOR
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.212    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $38.31
         DMITRI POLIAROUSH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT WORLDS EXPENSE
                                                                         10/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            54 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 57 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.213    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.214    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $2.05
         DONNALYN TREVETHAN
         21195 E EASTMAN AVE                                                Contingent
         AURORA, CO 80013
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/4 EXPENSE
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.215    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $65.00
         DONNALYN TREVETHAN
         21195 E EASTMAN AVE                                                Contingent
         AURORA, CO 80013
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/4 HONOR/PD
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.216    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $200.00
         DR EMILY ANNE STUART
         1190 S OGDEN STREET                                                Contingent
         DENVER, CO 80210
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84972
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            55 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 58 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.217    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         DR MICHAEL PEPIN
         2 WAMPUM TR                                                        Contingent
         CUMBERLAND, RI 02864
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84944
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.218    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $113.40
         DUREE L COLE
         1848 N ADAMS STREET                                                Contingent
         SOUTH BEND, IN 46628
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.219    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         DUREE L COLE
         1848 N ADAMS STREET                                                Contingent
         SOUTH BEND, IN 46628
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.220    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         EAGLE GYMNASTICS ACADEMY
         6085 SPORTS VILLAGE RD.                                            Contingent
         FRISCO, TX 75033
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         12/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2260895
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            56 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 59 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.221    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         EFRAIN GONZALEZ JR.
         RE: EFRAIN GONZALEZ JR.                                         X Contingent
         1168 BEASLEY HILLS LANE
         HOUSTON, TX 77008
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.222    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.23
         ELENA SAVENKOVA
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CANCELLED CHECK

         11/29/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         0000086248
                                                                              No
                                                                              Yes




3.223    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,140.13
         ELITE SPORTSWEAR, LP
         P.O. BOX 16400                                                      Contingent
         READING, PA 19612-6400
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 828591
                                                                         11/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.224    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $468.00
         ELITE SPORTSWEAR, LP
         P.O. BOX 16400                                                      Contingent
         READING, PA 19612-6400
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 830436
                                                                         11/8/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            57 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 60 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.225    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $71.11
         ELIZABETH ANN MITZEL
         2872 COAST CIRCLE, 201                                             Contingent
         HUNTINGTON BEACH, CA 92649
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS A CAMP EXPENSE
                                                                         12/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.226    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,250.00
         ELIZABETH ANN MITZEL
         2872 COAST CIRCLE, 201                                             Contingent
         HUNTINGTON BEACH, CA 92649
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS A CAMP HONOR
                                                                         12/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.227    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $122.98
         ELIZABETH ANNA OKINO-BENSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.228    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,000.00
         ELIZABETH ANNA OKINO-BENSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            58 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 61 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.229    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $62.22
         ELIZABETH ANNA OKINO-BENSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 OCT INV 2018 EXPENSE
                                                                         10/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.230    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,000.00
         ELIZABETH ANNA OKINO-BENSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 OCT INV 2018 HONOR
                                                                         10/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.231    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         ELIZABETH FRANCES RENOUD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 8/4 HONOR
                                                                         8/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.232    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $76.80
         EM KAY SKY LLC
         906 S WOOSTER ST, 301                                              Contingent
         LOS ANGELES, CA 90035
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RHY SR PAN AM EXP



         Last 4 digits of account number                                 Is the claim subject to offset?
         0000086212
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            59 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 62 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.233    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         EM KAY SKY LLC
         906 S WOOSTER ST, 301                                              Contingent
         LOS ANGELES, CA 90035
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RHY SR PAN AM HONOR



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.234    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $131.00
         EMILIO LEHMER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/16/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258238
                                                                              No
                                                                              Yes




3.235    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $25.00
         EMILY ENGELHARDT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/20/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2254907
                                                                              No
                                                                              Yes




3.236    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $200.00
         EMILY F DAVIS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DECEMBER EXPENSE
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            60 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 63 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.237    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $9.16
         ENGLEDOW GROUP
         1100 EAST 116TH ST.                                                Contingent
         CARMEL, IN 46032
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 514888 DEC1-4
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.238    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,152.35
         ENTERPRISE SERVICES
         P.O. BOX 402383                                                    Contingent
         ATLANTA, GA 30384
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 18321627
                                                                         11/19/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.239    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,758.57
         ENTERPRISE SERVICES
         P.O. BOX 402383                                                    Contingent
         ATLANTA, GA 30384
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19090215
                                                                         10/29/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.240    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $528.49
         ENTERPRISE SERVICES
         P.O. BOX 402383                                                    Contingent
         ATLANTA, GA 30384
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19392683
                                                                         11/26/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            61 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 64 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.241    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,202.46
         ENTERPRISE SERVICES
         P.O. BOX 402383                                                     Contingent
         ATLANTA, GA 30384
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19480183
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.242    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,208.49
         ENTERPRISE SERVICES
         P.O. BOX 402383                                                     Contingent
         ATLANTA, GA 30384
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19554181-A
                                                                         12/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.243    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $118.00
         EPIC GYMNASTICS
         4688 S COMMERCE DR                                                  Contingent
         MURRAY, UT 84107
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CK OVERAGE
                                                                         10/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.244    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.00
         ERICA BAKER
         1171 MATADOR AVE.                                                   Contingent
         BILLINGS, MT 59105
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/28/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256456
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            62 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 65 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.245    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $500.00
         EVAN SHAW
         1313 W SHANNON STREET                                                 Contingent
         CHANDLER, AZ 85224
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    2018 APP LEAD HONOR
                                                                            12/4/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.246    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $5,000.00
         EVO ATHLETICS
         7188 EAST 15TH STREET, UNIT 2                                         Contingent
         SARASOTA, FL 34243
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    STOPPED CHECK
                                                                            85173
         8/30/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.247    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $300.00
         FEDERATION INTE DE GYMNASTIQUE FIG
         RUE DES OEUCHES 10                                                    Contingent
         CASE POSTALE 359
         FRANCE
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    63376
                                                                            11/26/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.248    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $300.00
         FEDERATION INTE DE GYMNASTIQUE FIG
         RUE DES OEUCHES 10                                                    Contingent
         CASE POSTALE 359
         FRANCE
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    63382
                                                                            11/27/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            63 of 183
            Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 66 of 185
Debtor Name            USA Gymnastics                                                              Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.249    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $300.00
         FEDERATION INTE DE GYMNASTIQUE FIG
         RUE DES OEUCHES 10                                                     Contingent
         CASE POSTALE 359
         FRANCE
                                                                                Unliquidated
                                                                                Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    63477
                                                                            12/7/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.250    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $200.00
         FELICIA MULKEY
         804 WOODLAND W DR                                                      Contingent
         WOODWAY, TX 76712
                                                                                Unliquidated
                                                                                Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    STOPPED CHECK
                                                                            84920
         8/22/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.251    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $4,616.63
         FERN EXPO & SERVICES LLC
         645 LINN STREET                                                        Contingent
         CINCINNATI, OH 45203
                                                                                Unliquidated
                                                                                Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    STOPPED CHECK
                                                                            84398
         7/25/2018
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.252    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               UNKNOWN
         FIEGER LAW
         RE: ESPINOSA                                                       X Contingent
         ATTN: TODD J. WEGLARZ
         19390 W 10 MILE RD
                                                                            X Unliquidated
         SOUTHFIELD, MI 48075                                               X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            64 of 183
            Case 18-09108-RLM-11                   Doc 242      Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 67 of 185
Debtor Name            USA Gymnastics                                                             Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.253    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               UNKNOWN
         FIEGER, FIEGER, KENNEY & HARRINGTON, PC
         RE: KOWALSKI                                                      X Contingent
         ATTN: GEOFFREY N FIEGER
         ATTN: JAMES J. HARRINGTON
                                                                           X Unliquidated
         19390 WEST 10 MILE RD                                             X Disputed
         SOUTHFIELD, MI 48075
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.254    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $75.00
         FINALFORMS
         442 WALTERS ROAD                                                     Contingent
         CHAGRIN FALLS, OH 44022
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   003554CC
                                                                           12/15/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.255    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $21,333.00
         FIRST STATE GYMNASTICS
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   WORLD OPGOLD/MTEAM
                                                                           11/30/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.256    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $37,480.04
         FLEISHMANHILLARD INC
         P.O. BOX 771733                                                      Contingent
         ST LOUIS, MO 63177
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   1797415
                                                                           11/26/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            65 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 68 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.257    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $600.00
         FLIPS GYMNASTICS LLC
         3505 COMMERCE BLVD.                                                Contingent
         WHITE BEAR, MN 55110
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         9/17/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2261465
                                                                              No
                                                                              Yes




3.258    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $268.00
         G3 GLOBAL SERVICES
         1951 N MILITARY TRAIL                                              Contingent
         SUITE D
         WEST PALM BEACH, FL 33409
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 USAGYMRUS-EXP
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.259    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         GALINA G BURNS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LEVEL 1/2 HONOR
                                                                         12/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.260    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         GALINA G BURNS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RHY OPEN CAMP HONOR
                                                                         12/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            66 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 69 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.261    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         GALINA G BURNS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WARMUP EDUC DEVEL
                                                                         12/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.262    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $35,935.55
         GALT HOUSE HOTEL
         140 N FOURTH STREET                                                Contingent
         LOUISVILLE, KY 40202
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 9015 REG 5 CONGRESS
                                                                         9/26/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.263    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         GARDEN STATE TRAMPOLINE ACADEMY
         457 STAGECOACH RD.                                                 Contingent
         CLARKSBURG, NJ 08510
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259919
                                                                              No
                                                                              Yes




3.264    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $70.00
         GENKI SUZUKI
         1425 REBECCA LANE                                                  Contingent
         NORMAN, OK 73072
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         85150
         8/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            67 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 70 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.265    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $38.71
         GEOFFREY CORRIGAN
         1000 S STATE STREET                                                Contingent
         ANN ARBOR, MI 48109
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DEC1-4 WINTER CUP
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.266    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         GEORGE KRENK
         14490 LOVERIDGE STREET                                             Contingent
         MARCELLUS, MI 49067
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.267    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $70.59
         GEORGEANN IAVARONE
         32471 VIA LOS SANTOS                                               Contingent
         SAN JUAN CAPISTRANO, CA 92675
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/03 EXPENSE
                                                                         11/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.268    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $105.00
         GEORGEANN IAVARONE
         32471 VIA LOS SANTOS                                               Contingent
         SAN JUAN CAPISTRANO, CA 92675
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/03 HONOR/PD
                                                                         11/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            68 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 71 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.269    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $18.42
         GEORGEANN IAVARONE
         32471 VIA LOS SANTOS                                               Contingent
         SAN JUAN CAPISTRANO, CA 92675
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/1 EXPENSE
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.270    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         GEORGEANN IAVARONE
         32471 VIA LOS SANTOS                                               Contingent
         SAN JUAN CAPISTRANO, CA 92675
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/1 HONOR/PD
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.271    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         GEORGEANN IAVARONE
         32471 VIA LOS SANTOS                                               Contingent
         SAN JUAN CAPISTRANO, CA 92675
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 USAG NSF BANK FEE
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.272    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,105.00
         GERBER CIANO KELLY BRADY LLP
         228 PARK AVE SOUTH, STE 97572                                      Contingent
         NEW YORK, NY 10003
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 04479
                                                                         11/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            69 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 72 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.273    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         GLENN BATEMAN MORRIS
         1004 LAUREL COVE                                                   Contingent
         BUDA, TX 78610
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 L10 JR CAMP HONOR
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.274    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $8,500.00
         GLOBAL SPECTRUM
         650 OKEECHOBEE BLVD                                                Contingent
         WEST PALM BEACH, FL 33401
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 01-071719
                                                                         1/3/2019


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.275    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $238.00
         GOLD RAY RHYTHMIC
         2414 E. 19TH ST.                                                   Contingent
         BROOKLYN, NY 11235
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259838
                                                                              No
                                                                              Yes




3.276    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         GOLDMAN SCARLATO & PENNY, PC
         RE: JANE LB DOE ET AL.                                          X Contingent
         ATTN: MELISSA FRY HAGUE
         8 TOWER BRIDGE
                                                                         X Unliquidated
         161 WASHINGTON ST, STE 1025                                     X Disputed
         CONSHOHOCKEN, PA 19428
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            70 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 73 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.277    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         GOWER LAW PLC
         RE: LADRIGUE                                                    X Contingent
         ATTN: JESSICA ROSE RIEFFEL
         514 E MIDLAND ST
                                                                         X Unliquidated
         BAY CITY, MI 48706                                              X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.278    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $32.00
         GRACE ZOU
         1115 DI NAPOLI DR.                                                 Contingent
         SAN JOSE, CA 95129
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         12/4/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259230
                                                                              No
                                                                              Yes




3.279    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $600.00
         GREAT PLAY MARA D.H.SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RHY OPEN CAMP HONOR
                                                                         12/7/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.280    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         GRETCHEN SCHULTZ
         247 DUNLEITH DR                                                    Contingent
         DESTREHAN, LA 70047
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            71 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 74 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.281    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         GRUEL MILLS NIMS & PYLMAN PLLC
         RE: WAMPLER ET AL.                                              X Contingent
         ATTN: THOMAS R. BEHM
         99 MONROE AVE, N.W, STE 800
                                                                         X Unliquidated
         GRAND RAPIDS, MI 49503                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.282    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         GRUEL MILLS NIMS & PYLMAN PLLC
         RE: JANE N. DOE                                                 X Contingent
         ATTN: THOMAS R. BEHM
         99 MONROE AVE, N.W, STE 800
                                                                         X Unliquidated
         GRAND RAPIDS, MI 49503                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.283    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         GRUEL MILLS NIMS & PYLMAN PLLC
         RE: JANES A AND B DOE ET AL.                                    X Contingent
         ATTN: THOMAS R. BEHM
         99 MONROE AVE, N.W, STE 800
                                                                         X Unliquidated
         GRAND RAPIDS, MI 49503                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.284    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         GYMNASTICS ACADEMY OF ROCKFORD
         6630 SPRING BROOK ROAD                                             Contingent
         ROCKFORD, IL 61114
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84736
         8/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            72 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 75 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.285    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $238.00
         GYMNASTICS DU SOL
         1870 NE 144TH ST.                                                  Contingent
         NORTH MIAMI, FL 33181
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         9/6/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259839
                                                                              No
                                                                              Yes




3.286    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $450.00
         GYMNASTICS GURU CONSULTING
         20 BOTT LN                                                         Contingent
         TOWACO, NJ 07082
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REG 4 CONG HONOR
                                                                         6/17/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.287    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $125.00
         H2H SERVICES LLC
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV SHOSTAK TRAIN
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.288    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $125.00
         H2H SERVICES LLC
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 OCT SHOSTAK TRAIN
                                                                         11/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            73 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 76 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.289    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         H2H SERVICES LLC
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SHOSTAK NOV 2018
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.290    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $175.00
         H2H SERVICES LLC
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SHOSTAK SEPT TRAIN
                                                                         10/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.291    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $91.00
         HAILEY KUNIMURA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2253304
                                                                              No
                                                                              Yes




3.292    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $14.42
         HEATHER CARMODY
         10225 SNOW IRIS WAY                                                Contingent
         SANDY, UT 84092
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 EXPENSE
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            74 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 77 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.293    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         HEATHER CARMODY
         10225 SNOW IRIS WAY                                                Contingent
         SANDY, UT 84092
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 HONOR
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.294    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         HEATHER M FORBES
         1170 WHITE CHAPEL                                                  Contingent
         ALGONGUIN, IL 60102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV DEVO CAMP EXP
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.295    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         HEATHER M FORBES
         1170 WHITE CHAPEL                                                  Contingent
         ALGONGUIN, IL 60102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV DEVO CAMP HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.296    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $30.00
         HEATHER M FORBES
         1170 WHITE CHAPEL                                                  Contingent
         ALGONGUIN, IL 60102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            75 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 78 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.297    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         HEATHER M FORBES
         1170 WHITE CHAPEL                                                  Contingent
         ALGONGUIN, IL 60102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.298    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         HEATHER TRIVEDI
         19 CHURCH TAVERN ROAD                                              Contingent
         SOUTH SALEM, NY 10590
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPLICATE PAYMENT
                                                                         10/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.299    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $17.36
         HEIDI HALL
         P.O. BOX 385                                                       Contingent
         SANGERVILLE, ME 04479
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/25 EXPENSE
                                                                         11/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.300    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         HEIDI HALL
         P.O. BOX 385                                                       Contingent
         SANGERVILLE, ME 04479
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/25 HONOR
                                                                         11/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            76 of 183
            Case 18-09108-RLM-11                         Doc 242   Filed 02/05/19         EOD 02/05/19 19:35:42               Pg 79 of 185
Debtor Name            USA Gymnastics                                                               Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $100.00
         HETA PARIKH
         130 E. WASHINGTON ST., STE. 700                                        Contingent
         INDIANAPOLIS, IN 46204
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     STOPPED CHECK
                                                                             84941
         8/22/2018
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $18,127.66
         HILDER & ASSOCIATES
         819 LOVETT BLVD                                                        Contingent
         HOUSTON, TX 77006
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     CANCELLED CHECK

         12/02/2018
         Last 4 digits of account number                                     Is the claim subject to offset?
         0000086265
                                                                                  No
                                                                                  Yes




3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               UNKNOWN
         HILLIARD MARTINEZ GONZALES, LLP
         RE: MKG DOE                                                         X Contingent
         ATTN: ROBERT C. HILLIARD,/JESSICA J. PRICHETT
         ATTN: ALEXANDER HILLIARD
                                                                             X Unliquidated
         719 SOUTH SHORELINE BLVD                                            X Disputed
         CORPUS CHRISTI, TX 78401
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               UNKNOWN
         HILLIARD MARTINEZ GONZALES, LLP
         RE: JANE KJTM DOE                                                   X Contingent
         ATTN: ROBERT C. HILLIARD,/JESSICA J. PRICHETT
         ATTN: ALEXANDER HILLIARD
                                                                             X Unliquidated
         719 SOUTH SHORELINE BLVD                                            X Disputed
         CORPUS CHRISTI, TX 78401
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            77 of 183
            Case 18-09108-RLM-11                   Doc 242    Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 80 of 185
Debtor Name            USA Gymnastics                                                            Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.305    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $662.22
         HILTON GARDEN INN INDIANAPOLIS DOWNTOWN
         10 EAST MARKET ST.                                                  Contingent
         INDIANAPOLIS, IN 46204
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 39574
                                                                         9/8/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.306    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $20,351.48
         HOLIDAY INN SARASOTA AIRPORT
         8009 15TH ST E                                                      Contingent
         SARASOTA, FL 34243
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRAINING CAMP LODGING
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.307    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         HUNT & TUEGEL PLLC
         RE: WHITEHURST, ET AL.                                          X Contingent
         ATTN: MICHELLE SIMPSON TUEGEL
         425 AUSTIN AVE
                                                                         X Unliquidated
         ALICO BUILDING, STE 1208                                        X Disputed
         WACO, TX 76703
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.308    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         HUNT & TUEGEL PLLC
         RE: TASHA SCHWIKERT-WARREN                                      X Contingent
         ATTN: MICHELLE SIMPSON TUEGEL
         425 AUSTIN AVE
                                                                         X Unliquidated
         ALICO BUILDING, STE 1208                                        X Disputed
         WACO, TX 76703
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            78 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 81 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.309    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         HUNTLEY GYMNASTICS ACADEMY
         10725 WOLF DRIVE                                                   Contingent
         HUNTLEY, IL 60142
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/23/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2266266
                                                                              No
                                                                              Yes




3.310    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         HUTCHINS ET AL.
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.311    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $700.00
         IGOR VERNYI
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 L10 JR CAMP HONOR
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.312    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         INDIANA GYMNASTICS CENTER
         1130 EASTVIEW DR.                                                  Contingent
         FRANKLIN, IN 46131
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/15/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258184
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            79 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 82 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.313    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $40.00
         IRENE SCHOOL OF RHYTHMIC GYMN
         74 ICON                                                            Contingent
         FOOTHILL RANCH, CA 92610
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259840
                                                                              No
                                                                              Yes




3.314    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $249.42
         IRON MOUNTAIN
         P.O. BOX 27128                                                     Contingent
         NEW YORK, NY 10087-7128
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AHYY543 DEC1-4
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.315    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,200.00
         IVAN YORDANOV IVANOV
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV NT '18 CAMP HONO
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.316    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $39.57
         IVAN YORDANOV IVANOV
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV NT CAMP '18 EXP
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            80 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 83 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.317    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         JACOB MARKS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 OCT L/8-9 HONOR
                                                                         10/22/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.318    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         JAMES D PEARSON
         5 PERKINS WAY, UNIT 2                                              Contingent
         NEWBURY PORT, MA 01950
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84942
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.319    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JAMI JONES PLLC
         RE: JANE BR2 DOE                                                X Contingent
         ATTN: JAMI W JONES
         43494 WOODWARD AVE , STE 200
                                                                         X Unliquidated
         BLOOMFIELD HILLS, MI 48302                                      X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.320    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $66.52
         JANA CALDWELL
         695 TIMBER RIDGE CIRCLE                                            Contingent
         SHERIDAN, AR 72150
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/1 EXPENSE
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            81 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 84 of 185
Debtor Name             USA Gymnastics                                                          Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.321    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $65.00
         JANA CALDWELL
         695 TIMBER RIDGE CIRCLE                                            Contingent
         SHERIDAN, AR 72150
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/1 HONOR/PD
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.322    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE B95 DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.323    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE C. DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.324    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            82 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 85 of 185
Debtor Name             USA Gymnastics                                                          Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.325    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE DOE 02
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.326    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE E-1 DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.327    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE E-1 DOE, ET AL.
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.328    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE J-1 DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            83 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 86 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.329    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE JD DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.330    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE LM DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.331    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE MPW DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.332    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JANE R DOES ET AL.
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            84 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 87 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.333    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $7.00
         JEANA ELY
         2305 COUNTY ROAD 1222                                              Contingent
         BLANCHARD, OK 73010
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 EXPENSE
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.334    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         JEANA ELY
         2305 COUNTY ROAD 1222                                              Contingent
         BLANCHARD, OK 73010
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 HONOR
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.335    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $113.58
         JEANELLE BUSEMAN
         23472 190TH STREET                                                 Contingent
         ROCKFORD, IA 50468
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/1 EXPENSE
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.336    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $65.00
         JEANELLE BUSEMAN
         23472 190TH STREET                                                 Contingent
         ROCKFORD, IA 50468
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/1 HONOR/PD
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            85 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 88 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.337    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         JEFF COWEN
         1362 GILMORE LAKE RD                                               Contingent
         SUTH LAKE TAHOE, CA 96150
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.338    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         JEFF COWEN
         1362 GILMORE LAKE RD                                               Contingent
         SUTH LAKE TAHOE, CA 96150
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.339    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $54.00
         JEFF OWEN
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CANCELLED CHECK

         10/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         0000085823
                                                                              No
                                                                              Yes




3.340    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $873.98
         JEFFREY GLUCKSTEIN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 TRAINING
                                                                         12/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            86 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 89 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.341    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,600.00
         JENNA BRITTNEY TEGTMEYER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRAIN CAMP HONOR
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.342    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $10.92
         JENNIFER LYNN PORTER
         10604 BOSTON AVE                                                   Contingent
         LUBBOCK, TX 79423
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/20 EXPENSE
                                                                         11/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.343    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         JENNIFER LYNN PORTER
         10604 BOSTON AVE                                                   Contingent
         LUBBOCK, TX 79423
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/20 HONOR
                                                                         11/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.344    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $23.16
         JENNIFER SAMPSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 10/24 EXPENSE
                                                                         10/24/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            87 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 90 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.345    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         JENNIFER SAMPSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 10/24 HONOR/PD
                                                                         10/24/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.346    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $97.40
         JENNIFER SAMPSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 9/9 EXPENSE
                                                                         9/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.347    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         JENNIFER SAMPSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 9/9 HONOR/PD
                                                                         9/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.348    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         JEROMY MCVIGE
         22 WYNGATE LN                                                      Contingent
         WILLIAMSVILLE, NY 14221
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            88 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 91 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.349    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         JESSICA STEVENS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.350    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.00
         JESSIE LANDES
         63 GATES ST                                                        Contingent
         FRAMINGHAM, MA 01702
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT REFUND
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.351    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         JIAN LIU
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 L10 JR CAMP HONOR
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.352    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         JILL HANEY
         5 COLUMBIA DR REAR                                                 Contingent
         WILLIAMSVILLE, NY 14221
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            89 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 92 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.353    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         JOCELYN DUARTE
         421 S BIXEL STREET                                                 Contingent
         SUITE A
         LOS ANGELES, CA 90017
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MBRSHP DUPL PYMT
                                                                         8/21/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.354    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $204.00
         JOHN CHENG
         137 DANBURY RD. #141                                               Contingent
         NEW MILFORD, CT 06776
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.355    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,920.00
         JOHN CHENG
         137 DANBURY RD. #141                                               Contingent
         NEW MILFORD, CT 06776
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS HONOR/PD
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.356    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JOHN F1 DOE, ET AL.
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            90 of 183
            Case 18-09108-RLM-11                     Doc 242    Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 93 of 185
Debtor Name            USA Gymnastics                                                             Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.357    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $350.00
         JOHN LUCAS
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   SR TM CAMP HONOR
                                                                           12/19/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.358    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               UNKNOWN
         JOHN R. LEWIS, JR., ESQ., PC
         RE: RICHARD CARLSON                                               X Contingent
         ATTN: JOHN R. LEWIS, JR.
         4 WEST GATE RD
                                                                           X Unliquidated
         FARMINGDALE, NY 11735                                             X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.359    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $11,546.00
         JOHNS HOPKINS ALL CHILDREN'S HOSPITAL INC
         SPORTS MED/USAG/ATTN: FINANCE                                        Contingent
         501 6TH AVE SOUTH
         ST PETERSBURG, FL 33701
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   71210-004
                                                                           11/28/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.360    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               UNKNOWN
         JOHNSON LAW, PLC
         RE: JONUSKA                                                       X Contingent
         ATTN: THOMAS W WAUN
         10683 S SAGINAW ST, STE D
                                                                           X Unliquidated
         GRAND BLANC, MI 48439                                             X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            91 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 94 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.361    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         JONATHAN CORBITT
         787 BYRD AVENUE                                                    Contingent
         BRIDGEWATER, NJ 08807
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.362    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         JONATHAN MICHAEL PORTILLO
         12609 ZUNI STREET                                                  Contingent
         #304
         BROOMFIELD, CO 80020
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.363    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $30.00
         JOSEPH RODRIGUEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 8/3 HONOR
                                                                         8/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.364    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         JOSHUA SAMUELSON
         1131 SASCO HILL RD                                                 Contingent
         FAIRFIELD, CT 06824
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            92 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 95 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.365    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         JUNE KIM
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPLICATE PAYMENT
                                                                         11/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.366    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         K AND L TUMBLETOWN
         5592 US HWY 77A-N                                                  Contingent
         YOAKUM, TX 77995
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2266284
                                                                              No
                                                                              Yes




3.367    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $18.00
         KADEN BROWN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.368    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         KATHERINE CLEMENS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259250
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            93 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42              Pg 96 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.369    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         KATHERINE GATSCHET
         3609 SW RANDOLPH AVENUE                                            Contingent
         TOPEKA, KS 66611
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/01 HONOR
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.370    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         KATHERINE GATSCHET
         3609 SW RANDOLPH AVENUE                                            Contingent
         TOPEKA, KS 66611
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/1 EXPENSE
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.371    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,104.74
         KATHRYN CARSON
         34 OVERLOOK DRIVE                                                  Contingent
         CHAPPAQUA, NY 10514
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 12/3-6 OFFICE VISIT
                                                                         12/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.372    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $366.52
         KATHY CHAMBERS
         3424 LOCH RIDGE DRIVE                                              Contingent
         BIRMINGHAM, AL 35216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            94 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 97 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.373    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         KATHY CHAMBERS
         3424 LOCH RIDGE DRIVE                                              Contingent
         BIRMINGHAM, AL 35216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.374    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $128.52
         KATHY CHAMBERS
         3424 LOCH RIDGE DRIVE                                              Contingent
         BIRMINGHAM, AL 35216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.375    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         KATHY CHAMBERS
         3424 LOCH RIDGE DRIVE                                              Contingent
         BIRMINGHAM, AL 35216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.376    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         KELLY MACKINGA
         181 SOUTH MIRASOL WAY                                              Contingent
         ATASCADERO, CA 93422
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 ATH REFUND
                                                                         10/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            95 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42               Pg 98 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.377    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         KELLY MACKINGA
         181 SOUTH MIRASOL WAY                                              Contingent
         ATASCADERO, CA 93422
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CXLD MEMBERRSHIP
                                                                         9/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.378    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         KELLY SCARBERRY
         953 REYNOLDS CIRCLE                                                Contingent
         OREGON, OH 43616
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPLICATE PAYMENT
                                                                         10/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.379    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.73
         KELLY SHANE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 10/28 EXPENSE



         Last 4 digits of account number                                 Is the claim subject to offset?
         0000086249
                                                                              No
                                                                              Yes




3.380    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         KELLY SHANE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 10/28 HONOR



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            96 of 183
            Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 99 of 185
Debtor Name            USA Gymnastics                                                           Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.381    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         KELLY TANGUAY
         82 WHEATHERSTONE PL                                                Contingent
         LAKE OSWEGO, OR 97035
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.382    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $172.17
         KEVIN WHITE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 BOD MEETING EXPENSE
                                                                         11/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.383    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         KILEY LOCKETT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.384    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,333.00
         KIM ZMESKAL-BURDETTE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD OPGOLD/MTEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            97 of 183
              Case 18-09108-RLM-11                 Doc 242       Filed 02/05/19             EOD 02/05/19 19:35:42             Pg 100 of
Debtor Name            USA Gymnastics                                  185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.385    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $102.81
         KIMBERLEE JOYE
         900 W SUMMIT DRIVE                                                  Contingent
         UNIT 5
         DALTON, GA 30721
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  JCI 11/17 EXPENSE
                                                                          11/17/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.386    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $100.00
         KIMBERLEE JOYE
         900 W SUMMIT DRIVE                                                  Contingent
         UNIT 5
         DALTON, GA 30721
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  JCI 11/17 HONOR
                                                                          11/17/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.387    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $863.10
         KIMBERLY TILL
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  BOD MEETING EXPENSE
                                                                          11/20/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.388    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         KIOUSIS LAW PC
         RE: JANE DOE MJ                                                  X Contingent
         ATTN: EFSTATHIOS T. KIOUSIS
         1985 WEST BIG BEAVER RD, STE 300
                                                                          X Unliquidated
         TROY, MI 48084                                                   X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            98 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 101 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.389    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         KIYO BORCH
         32 FIELDHOUSE AVE.                                                 Contingent
         EAST SETAUKET, NY 11733
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2254926
                                                                              No
                                                                              Yes




3.390    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         KOLLER TRIAL LAW, PLLC
         RE: DAVIS & KANALY                                              X Contingent
         ATTN: A. LAURIE KOLLER
         320 SOUTH BOSTON, SUITE 1130
                                                                         X Unliquidated
         TULSA, OK 74103                                                 X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.391    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         KOLLER TRIAL LAW, PLLC
         RE: DAVIS                                                       X Contingent
         ATTN: A. LAURIE KOLLER
         320 SOUTH BOSTON, SUITE 1130
                                                                         X Unliquidated
         TULSA, OK 74103                                                 X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.392    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         KRISTIN CHAU
         28050 CARAWAY LN                                                   Contingent
         SANTA CLARITA, CA 91350
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INCORRECT MEMBERSHIP
                                                                         9/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            99 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 102 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.393    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.70
         KRISTIN CLEVELAND-CHILDS
         12209 INGLEHURST DR                                                Contingent
         RALEIGH, NC 27613
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/20 EXPENSE



         Last 4 digits of account number                                 Is the claim subject to offset?
         0000086128
                                                                              No
                                                                              Yes




3.394    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $420.00
         KRISTIN CLEVELAND-CHILDS
         12209 INGLEHURST DR                                                Contingent
         RALEIGH, NC 27613
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 10/20 HONOR



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.395    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $45.00
         KRISTINE ORTENZO-HAYES
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         12/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2261241
                                                                              No
                                                                              Yes




3.396    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         KRISTLE A. LOWELL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            100 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 103 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.397    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $12.00
         LACEY JENKINS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.398    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $24,990.00
         LAKE FRANCES RETREATS
         272 LAKE FRANCES ROAD                                              Contingent
         CROSSVILLE, TN 38571
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 12/1-4 TOPS-A
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.399    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $27,930.00
         LAKE FRANCES RETREATS
         272 LAKE FRANCES ROAD                                              Contingent
         CROSSVILLE, TN 38571
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 12/4-7 TOPS-B
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.400    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $100.00
         LANIER GYMNASTICS INC.
         16101 LANDON ROAD                                                  Contingent
         GULFPORT, MS 39503
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84412
         7/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            101 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 104 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.401    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $59.00
         LAURA GAWRON
         62236 CLOVERLEAF DR                                                Contingent
         EAST AMBERST, NY 14051
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.402    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $136.88
         LAUREL SHERMAN
         905 MT. ZOAR                                                       Contingent
         ELMIRA, NY 14904
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/16 EXPENSE
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.403    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $115.00
         LAUREL SHERMAN
         905 MT. ZOAR                                                       Contingent
         ELMIRA, NY 14904
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/16 HONOR/PD
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.404    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $36,333.00
         LAURENT LANDI
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD OPGOLD/MTEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            102 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 105 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.405    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $202.87
         LAURIE BALERUD
         5151 W. 29TH ST, 411                                               Contingent
         GREELY, CO 80634
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV EXPENSE
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.406    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         LAURIE BALERUD
         5151 W. 29TH ST, 411                                               Contingent
         GREELY, CO 80634
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.407    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $197.88
         LAURIE BALERUD
         5151 W. 29TH ST, 411                                               Contingent
         GREELY, CO 80634
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.408    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         LAURIE BALERUD
         5151 W. 29TH ST, 411                                               Contingent
         GREELY, CO 80634
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            103 of 183
              Case 18-09108-RLM-11                     Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 106 of
Debtor Name            USA Gymnastics                                      185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.409    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICE OF MATTHEW A. FERRI, PLLC
         RE: JANE RG DOE                                                      X Contingent
         ATTN: MATTHEW A. FERRI
         6001 N ADAMS RD, STE 135
                                                                              X Unliquidated
         BLOOMFIELD HILLS, MI 48304                                           X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      LITIGATION



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.410    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $1,718.75
         LAW OFFICE OF THOMAS JAMES
         P.O. BOX 60506                                                          Contingent
         COLORADO SPRINGS, CO 80960
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      CANCELLED CHECK

         11/20/2018
         Last 4 digits of account number                                      Is the claim subject to offset?
         0000086186
                                                                                   No
                                                                                   Yes




3.411    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICES OF BEREZNOFF & LITTLE
         RE: BROWN                                                            X Contingent
         ATTN: GREGORY M. BEREZNOFF
         ATTN: RONDA M. LITTLE
                                                                              X Unliquidated
         2684 WEST ELEVEN MILE RD                                             X Disputed
         BERKLEY, MI 48072
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      LITIGATION



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.412    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICES OF BEREZNOFF & LITTLE
         RE: PRESTON                                                          X Contingent
         ATTN: GREGORY M. BEREZNOFF
         ATTN: RONDA M. LITTLE
                                                                              X Unliquidated
         2684 WEST ELEVEN MILE RD                                             X Disputed
         BERKLEY, MI 48072
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      LITIGATION



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            104 of 183
              Case 18-09108-RLM-11                       Doc 242   Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 107 of
Debtor Name            USA Gymnastics                                    185                      Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.413    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICES OF JARED S. RAPP PLLC
         RE: MB45 DOE                                                      X Contingent
         ATTN: JARED S RAPP
         4105 LAKERIDGE LN
                                                                           X Unliquidated
         BLOOMFIELD HILLS, MI 48302                                        X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.414    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICES OF JOHNSTON, SZTYKIEL, & HUNT, PC
         RE: MORRIS                                                        X Contingent
         ATTN: JOSEPH N FRASER
         3250 W BIG BEAVER RD, STE 500
                                                                           X Unliquidated
         TROY, MI 48084                                                    X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.415    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICES OF JOHNSTON, SZTYKIEL, & HUNT, PC
         RE: NAGLE                                                         X Contingent
         ATTN: JOSEPH N FRASER
         3250 W BIG BEAVER RD, STE 500
                                                                           X Unliquidated
         TROY, MI 48084                                                    X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.416    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICES OF JOHNSTON, SZTYKIEL, & HUNT, PC
         RE: WILLIAMS                                                      X Contingent
         ATTN: JOSEPH N FRASER
         3250 W BIG BEAVER RD, STE 500
                                                                           X Unliquidated
         TROY, MI 48084                                                    X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            105 of 183
              Case 18-09108-RLM-11                       Doc 242   Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 108 of
Debtor Name            USA Gymnastics                                    185                      Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.417    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         LAW OFFICES OF JOHNSTON, SZTYKIEL, & HUNT, PC
         RE: ZALENSKI                                                      X Contingent
         ATTN: JOSEPH N FRASER
         3250 W BIG BEAVER RD, STE 500
                                                                           X Unliquidated
         TROY, MI 48084                                                    X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.418    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $923.00
         LAZ PARKING LIMITED LLC
         15 LEWIS STREET                                                      Contingent
         HARTFORD, CT 06103
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   MA20818108
                                                                           10/14/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.419    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,000.00
         LEONARD LUCARELLO
         341 CYPRESS DRIVE                                                    Contingent
         MASTIC BEACH, NY 11951
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   2018 APP LEAD HONOR
                                                                           12/4/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.420    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $54.00
         LET IT SHINE PARENTS CLUB
         1892 GENERAL GEORGE PATTON DR.                                       Contingent
         FRANKLIN, TN 37067
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   JOHNSON/HOLTZ REF
                                                                           10/5/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            106 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 109 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.421    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $123.14
         LEXISNEXIS
         28544 NETWORK PLACE                                                Contingent
         CHICAGO, IL 60673-1285
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 3091787314
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.422    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.88
         LEXISNEXIS
         28544 NETWORK PLACE                                                Contingent
         CHICAGO, IL 60673-1285
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 3091833096-A
                                                                         12/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.423    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $62.01
         LINDA MCDONALD
         2752 SHELLY LANE                                                   Contingent
         AURORA, IL 60504
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/3 EXPENSE
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.424    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         LINDA MCDONALD
         2752 SHELLY LANE                                                   Contingent
         AURORA, IL 60504
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/3 HONOR/PD
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            107 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19            EOD 02/05/19 19:35:42              Pg 110 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.425    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         LIPTON LAW CENTER, PC
         RE: REHBERGER DOE ET AL.                                        X Contingent
         ATTN: MARC LIPTON
         ATTN: RONALD K. WEINER
                                                                         X Unliquidated
         18930 W TEN MILE RD                                             X Disputed
         SOUTHFIELD, MI 48075
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.426    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         LIPTON LAW CENTER, PC
         RE: AC DOE                                                      X Contingent
         ATTN: MARC LIPTON
         ATTN: RONALD K. WEINER
                                                                         X Unliquidated
         18930 W TEN MILE RD                                             X Disputed
         SOUTHFIELD, MI 48075
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.427    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         LLOYD DOUGLAS WHITE
         3317 FM 44E                                                        Contingent
         DEKALB, TX 75559
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 7/21 HONOR
                                                                         7/21/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.428    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         LLOYD DOUGLAS WHITE
         3317 FM 44E                                                        Contingent
         DEKALB, TX 75559
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 8/3 HONOR
                                                                         8/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            108 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 111 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.429    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $74.35
         LORETTA COLE
         3411 LATHROP ST.                                                   Contingent
         STE. A
         FAIRBANKS, AK 99701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/11 EXPENSE
                                                                         11/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.430    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $65.00
         LORETTA COLE
         3411 LATHROP ST.                                                   Contingent
         STE. A
         FAIRBANKS, AK 99701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/11 HONOR/PD
                                                                         11/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.431    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         LORI KOCH
         21568 SABRINA DR                                                   Contingent
         MASCOMB TWP, MI 48044
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84891
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.432    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $22.48
         LORI POWERS-BASINGER
         677 PROVIDENCE AVE                                                 Contingent
         UNIT F
         COLUMBUS, OH 43214
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/11 EXPENSE
                                                                         11/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            109 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19             EOD 02/05/19 19:35:42             Pg 112 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.433    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         LORI POWERS-BASINGER
         677 PROVIDENCE AVE                                                 Contingent
         UNIT F
         COLUMBUS, OH 43214
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/11 HONOR
                                                                         11/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.434    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $169.14
         LORI POWERS-BASINGER
         677 PROVIDENCE AVE                                                 Contingent
         UNIT F
         COLUMBUS, OH 43214
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/29 EXPENSE
                                                                         11/29/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.435    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         LORI POWERS-BASINGER
         677 PROVIDENCE AVE                                                 Contingent
         UNIT F
         COLUMBUS, OH 43214
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/29 HONOR/PD
                                                                         11/29/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.436    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         LYNN HALFMANN
         P.O. BOX 181328                                                    Contingent
         DENVER, CO 80218
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/19/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            110 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 113 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.437    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $500.00
         MAGGIE HANEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 COACH SUPPORT
                                                                         10/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.438    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $11,333.00
         MAGGIE HANEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD OPGOLD/MTEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.439    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,935.27
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 142575
                                                                         10/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.440    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,787.06
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 142578
                                                                         10/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            111 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 114 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.441    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $563.75
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 143867
                                                                         10/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.442    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $46.00
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 143873
                                                                         10/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.443    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,150.00
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 144447
                                                                         11/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.444    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $416.00
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 144610
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            112 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 115 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.445    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $192.10
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 144611
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.446    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $670.50
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 145480
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.447    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $79.00
         MAIN EVENT APPAREL
         6880 HILLSDALE COURT                                               Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 145504
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.448    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $295.24
         MARENE MARGARET VAN FAROWE
         2792 24TH AVENUE                                                   Contingent
         HUDSONVILLE, MI 49426
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP THRU DEC 4
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            113 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 116 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.449    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         MARENE MARGARET VAN FAROWE
         2792 24TH AVENUE                                                   Contingent
         HUDSONVILLE, MI 49426
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS DEC 4
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.450    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.30
         MARIAN DEWANE
         P.O. BOX 2137                                                      Contingent
         BOISE, ID 83701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/16 EXPENSE
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.451    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         MARIAN DEWANE
         P.O. BOX 2137                                                      Contingent
         BOISE, ID 83701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/16 HONOR/PD
                                                                         11/16/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.452    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $44.00
         MARILYN BLILIE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 10/24 EXPENSE



         Last 4 digits of account number                                 Is the claim subject to offset?
         0000086043
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            114 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19             EOD 02/05/19 19:35:42             Pg 117 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.453    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         MARILYN BLILIE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 10/24 HONOR



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.454    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $131.76
         MARILYN JOYCE WALLACE
         5705 SONOMA TRACE                                                  Contingent
         CANE RIDGE, TN 37013
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.455    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         MARILYN JOYCE WALLACE
         5705 SONOMA TRACE                                                  Contingent
         CANE RIDGE, TN 37013
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.456    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         MARK SHERMAN
         5607 MERRIMAC AVE                                                  Contingent
         DALLAS, TX 75206
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            115 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 118 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.457    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,000.00
         MARK WILLIAMS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD MAKING TEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.458    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,000.00
         MARK WILLIAMS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLDS MAKING TEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.459    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $57.00
         MARTIN OBIANWU
         P.O. BOX 921                                                       Contingent
         ROANOKE, TX 76262
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.460    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $197.29
         MARY LOU ACKMAN
         1939 BUTLER DR                                                     Contingent
         BARTLETT, IL 60103
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV DEVO CAMP EXP
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            116 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 119 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.461    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         MARY LOU ACKMAN
         1939 BUTLER DR                                                     Contingent
         BARTLETT, IL 60103
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV DEVO CAMP HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.462    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.57
         MARY LOU ACKMAN
         1939 BUTLER DR                                                     Contingent
         BARTLETT, IL 60103
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.463    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         MARY LOU ACKMAN
         1939 BUTLER DR                                                     Contingent
         BARTLETT, IL 60103
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.464    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $600.00
         MARY M ROTH
         10707 DOWNING STREET                                               Contingent
         CARMEL, IN 46033
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JUDGE ACCRED HONOR
                                                                         12/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            117 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 120 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.465    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         MARY SMITH
         1704 WEST ACRES RD                                                 Contingent
         JOLIET, IL 60435
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPLICATE PAYMENT
                                                                         11/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.466    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         MATT PEMBERTON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPLICATE PAYMENT
                                                                         10/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.467    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         MATTHEW SPARKS
         2339 TANDORI CT                                                    Contingent
         ORLANDO, FL 32837
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84968
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.468    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         MAUREEN GENKE
         1720 CASTLE CT.                                                    Contingent
         ELGIN, IL 60120
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256585
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            118 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19            EOD 02/05/19 19:35:42              Pg 121 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.469    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         MCKEEN & ASSOCIATES, PC
         RE: PAYNE, ET AL.                                               X Contingent
         ATTN: BRIAN J. MCKEEN
         ATTN: STEVEN C. HURBIS
                                                                         X Unliquidated
         645 GRISWOLD ST, STE 4200                                       X Disputed
         DETROIT, MI 48226
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.470    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         MCKEEN & ASSOCIATES, PC
         RE: EPPLE ET AL                                                 X Contingent
         ATTN: BRIAN J. MCKEEN
         ATTN: STEVEN C. HURBIS
                                                                         X Unliquidated
         645 GRISWOLD ST, STE 4200                                       X Disputed
         DETROIT, MI 48226
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.471    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         MCKENNA WHITESELL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 8/5 HONOR
                                                                         8/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.472    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         MEGAN ARCHAMBEAULT
         2561 PRAIRIE PINE ST                                               Contingent
         HENDERSON, NV 89044
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259827
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            119 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 122 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.473    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         MEGAN BAGGETT
         3434 CRAYRICH DRIVE                                                Contingent
         HOOVER, AL 35226
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.474    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $250.00
         MEGAN BAGGETT
         3434 CRAYRICH DRIVE                                                Contingent
         HOOVER, AL 35226
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.475    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $868.93
         MG ELITE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEPT-NOV EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.476    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         MG ELITE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD CLUB SUPPORT
                                                                         11/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            120 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 123 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.477    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $181.00
         MIA BROOKS
         157 CHARLIE GREENLEE ROAD                                          Contingent
         RULLEDGE, TN 37861
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/21/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2264409
                                                                              No
                                                                              Yes




3.478    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $550.00
         MIA ELAINE BROOKS
         157 CHARLIE GREENLEE ROAD                                          Contingent
         RUTLEDGE, TN 37861
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS A 12/1-4 HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.479    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         MICHAEL ASHE
         1262 64TH ST.                                                      Contingent
         EMERYVILLE, CA 94608
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.480    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         MICHAEL CURTH
         8 LUBBER STREET                                                    Contingent
         STONY BROOK, NY 11790
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            121 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 124 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.481    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $223.19
         MICHAEL HUNGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV EXP
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.482    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,500.00
         MICHAEL HUNGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.483    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $223.19
         MICHAEL HUNGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.484    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,000.00
         MICHAEL HUNGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HONOR
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            122 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 125 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.485    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $42.53
         MICHAEL HUNGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.486    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         MICHAEL HUNGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP THRU DEC 4
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.487    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         MICHAEL JUSZCZYK
         5950 MEADOW BROOK LANE                                             Contingent
         CUMMING, GA 30040
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.488    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $259.31
         MICHAEL JUSZCZYK
         5950 MEADOW BROOK LANE                                             Contingent
         CUMMING, GA 30040
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MENS QUAL EXPENSE
                                                                         7/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            123 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 126 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.489    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.40
         MICHAEL ROGALS
         196 OLD MILITARY RD                                                Contingent
         LAKE PLACID, NY 12946
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WAGC CAMP HONOR
                                                                         9/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.490    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         MICROSULTING
         4870 1/2 MCCONNELL AVE                                             Contingent
         LOS ANGELES, CA 90066
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 FSTARS HONOR
                                                                         11/11/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.491    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         MIKE MORSE LAW FIRM, PLLC
         RE: JANE M.P. DOE                                               X Contingent
         ATTN: JENNIFER G. DAMICO
         24901 NORTHWESTERN HWY, STE 700
                                                                         X Unliquidated
         SOUTHFIELD, MI 48075                                            X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.492    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         MIKE MORSE LAW FIRM, PLLC
         RE: HOVINGA                                                     X Contingent
         ATTN: JENNIFER G. DAMICO
         24901 NORTHWESTERN HWY, STE 700
                                                                         X Unliquidated
         SOUTHFIELD, MI 48075                                            X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            124 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 127 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.493    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $25.00
         MILES SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/9/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256496
                                                                              No
                                                                              Yes




3.494    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         MILLERS GYMNASTICS ODESSA
         2911 E HWY 80                                                      Contingent
         ODESSA, TX 79762
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DALY-CK OVERAGE
                                                                         11/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.495    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $118.00
         MILLS GYMNASTICS USA
         13300 REECK RD.                                                    Contingent
         SOUTHGATE, MI 48195
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/8/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256404
                                                                              No
                                                                              Yes




3.496    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         MINDY WILSON
         2650 N 3000 W                                                      Contingent
         DELTA, UT 84624
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         8/14/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256892
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            125 of 183
              Case 18-09108-RLM-11                    Doc 242     Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 128 of
Debtor Name            USA Gymnastics                                   185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.497    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $91.00
         MISSY DIDIER
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   MEMBERSHIP REFUND

         9/6/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
         2262654
                                                                                No
                                                                                Yes




3.498    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,000.00
         MONMOUTH GYMNASTICS
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   GREAVES CHOREOGRAPHY
                                                                           11/30/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.499    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,000.00
         MONMOUTH GYMNASTICS
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   MCCUSKER CHOREOGRAPH
                                                                           11/30/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.500    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         MURPHY & SPAGNUOLO, PC
         RE: HAGAMAN                                                       X Contingent
         ATTN: RICHARD A. CASCARILLA/GARY L. BENDER
         2123 UNIVERSITY PARK DR, STE 130
                                                                           X Unliquidated
         OKEMOS, MI 48864                                                  X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            126 of 183
              Case 18-09108-RLM-11                    Doc 242     Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 129 of
Debtor Name            USA Gymnastics                                   185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.501    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         MURPHY & SPAGNUOLO, PC
         RE: JANE R6 DOE ET AL.                                            X Contingent
         ATTN: RICHARD A. CASCARILLA/GARY L. BENDER
         2123 UNIVERSITY PARK DR, STE 130
                                                                           X Unliquidated
         OKEMOS, MI 48864                                                  X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.502    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         MURPHY & SPAGNUOLO, PC
         RE: DICKMAN                                                       X Contingent
         ATTN: RICHARD A. CASCARILLA/GARY L. BENDER
         2123 UNIVERSITY PARK DR, STE 130
                                                                           X Unliquidated
         OKEMOS, MI 48864                                                  X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.503    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $163.27
         MYRA ELFENBEIN
         8806 CHURCH FIELD LANE                                               Contingent
         LAUREL, MD 207089
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TECH MEETING EXPENSE
                                                                           12/11/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.504    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $59.00
         NANCY POULIS
         20 ROLLING HILLS DR.                                                 Contingent
         NESCONSET, NY 11767
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   MEMBERSHIP REFUND

         8/1/2018
         Last 4 digits of account number                                   Is the claim subject to offset?
         2255922
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            127 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19            EOD 02/05/19 19:35:42              Pg 130 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.505    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $120.00
         NAOMI CHERUP
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS 8/3 HONOR
                                                                         8/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.506    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         NATALIE GRACE MILLER
         703 KINGSWOOD DR                                                   Contingent
         SUPHUR, LA 70665
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84539
         8/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.507    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $39.45
         NATALIE PETERMANN
         2160 E VERMONTVILLE HWY                                            Contingent
         CHARLOTTE, MI 48813
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84217
         7/11/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.508    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $163.24
         NATALYA KLIMOUK
         916 KNOLLWOOD DR                                                   Contingent
         BUFFALO GROVE, IL 60089
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CLINICIAN MEALS/CHIC
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            128 of 183
              Case 18-09108-RLM-11                  Doc 242     Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 131 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.509    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         NATALYA KOZITSKAYA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 RHY BUDAPEST HONOR
                                                                         8/26/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.510    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         NATIONAL ACADEMY OF ARTISTIC GYMNASTICS
         ATTN: LINDA MULVIHILL                                              Contingent
         1205 OAK PATCH ROAD
         EUGENE, OR 97402
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 CK#13132 OVERPAYMENT
                                                                         11/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.511    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         NATIONAL ASSOCIATION OF SPORTS COMMISSIONS NASC
         9916 CARVER ROAD SUITE 100                                         Contingent
         CINCINNATI, OH 45242
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DILLON/1856/USAG
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.512    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $627.73
         NATIONAL CAR RENTAL
         P.O. BOX 402383                                                    Contingent
         ATLANTA, GA 30384
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19088124
                                                                         10/29/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            129 of 183
              Case 18-09108-RLM-11                  Doc 242     Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 132 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.513    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $161.40
         NATIONAL CAR RENTAL
         P.O. BOX 402383                                                     Contingent
         ATLANTA, GA 30384
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19245420
                                                                         11/12/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.514    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $533.72
         NATIONAL CAR RENTAL
         P.O. BOX 402383                                                     Contingent
         ATLANTA, GA 30384
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19480800
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.515    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $464.96
         NATIONAL CAR RENTAL
         P.O. BOX 402383                                                     Contingent
         ATLANTA, GA 30384
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 19554472-A
                                                                         12/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.516    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $45,645.03
         NATIONAL TRAVEL SYSTEMS-CORPORATE OFFICE
         4314 S. LOOP 289                                                    Contingent
         SUITE 300
         LUBBOCK, TX 79413
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD/WAGC BAL DUE
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            130 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 133 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.517    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         NC DOE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.518    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.75
         NCSI - SPORTS ENGINE
         P.O. BOX 74008982                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         November, 2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.519    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $85.00
         NCSI - SPORTS ENGINE
         P.O. BOX 74008982                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.520    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $20.00
         NCSI - SPORTSENGINE
         P.O. BOX 74008982                                                   Contingent
         CHICAGO, IL 60674
                                                                             Unliquidated
                                                                             Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 644907
                                                                         11/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            131 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 134 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.521    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,575.00
         NEIL RESNICK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV HONOR
                                                                         11/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.522    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         NICOLE AHSINGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84241
         7/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.523    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.00
         NICOLE AHSINGER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMP EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.524    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $64.69
         NICOLE OTTERSON
         27445 E 160TH AVE                                                  Contingent
         BRIGHTON, CO 80603
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/4 EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            132 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19            EOD 02/05/19 19:35:42              Pg 135 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.525    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         NICOLE OTTERSON
         27445 E 160TH AVE                                                  Contingent
         BRIGHTON, CO 80603
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/4 HONOR
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.526    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.27
         NICOLE OTTERSON
         27445 E 160TH AVE                                                  Contingent
         BRIGHTON, CO 80603
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/2 EXPENSE
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.527    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         NICOLE OTTERSON
         27445 E 160TH AVE                                                  Contingent
         BRIGHTON, CO 80603
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/2 HONOR/PD
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.528    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $270.00
         NICOLE ROETHLE
         4512 W 73RD COURT                                                  Contingent
         MERRILLVILLE, IN 46410
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TT JCI 11/17 HONOR
                                                                         11/17/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            133 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 136 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.529    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         NOAH CAVINDER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2261426
                                                                              No
                                                                              Yes




3.530    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,000.00
         NORTH SHORE RHYTHMIC GYMNASTICS
         455 LAKE COOK RD                                                   Contingent
         DEERFIELD, IL 60015
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         October, 2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.531    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $129.04
         NORTH SHORE RHYTHMIC GYMNASTICS
         455 LAKE COOK RD                                                   Contingent
         DEERFIELD, IL 60015
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.532    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $24.00
         NORTH START GYMNASTICS
         723 BYRNE INDUSTRIAL DR                                            Contingent
         ROCKFORD, MI 49341
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JUDGE REQUEST REFUND
                                                                         11/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            134 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 137 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.533    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         NORTH VALLEY GYMNASTICS
         20815 N. 28TH ST.                                                  Contingent
         PHOENIX, AZ 85050
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/28/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259920
                                                                              No
                                                                              Yes




3.534    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         NORTHERN VIRGINIA RHY GYMN
         45714 OAKBROOK CT.                                                 Contingent
         STERLING, VA 20166
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/30/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2253353
                                                                              No
                                                                              Yes




3.535    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         O’KEEFE LAW, PLLC
         RE: THE ESTATE OF MEGAN SIMON                                   X Contingent
         ATTN: PATRICK WILLIAM O’KEEFE
         3893 OKEMOS RD, STE B1
                                                                         X Unliquidated
         OKEMOS, MI 48864                                                X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.536    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         OK EXTREME TUMBLING
         8250 E. 111TH ST.                                                  Contingent
         BIXBY, OK 74008
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/21/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258598
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            135 of 183
              Case 18-09108-RLM-11                  Doc 242     Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 138 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.537    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         OLIVIA SIMPSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.538    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         OLSMAN, MACKENZIE, PEACOCK & WALLACE, PC
         RE: KJ                                                          X Contingent
         ATTN: DONNA M. MACKENZIE
         ATTN: EMILY G. THOMAS
                                                                         X Unliquidated
         2684 WEST ELEVEN MILE RD                                        X Disputed
         BERKLEY, MI 48072
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.539    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         OLSMAN, MACKENZIE, PEACOCK & WALLACE, PC
         RE: JANE DOE ME                                                 X Contingent
         ATTN: DONNA M. MACKENZIE
         ATTN: EMILY G. THOMAS
                                                                         X Unliquidated
         2684 WEST ELEVEN MILE RD                                        X Disputed
         BERKLEY, MI 48072
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.540    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         PALMA & PRINCE, PA
         RE: WILLIAM O. WEST                                             X Contingent
         ATTN: RUSSELL S PRINCE
         8270 WOODLAND CENTER BLVD
                                                                         X Unliquidated
         TAMPA, FL 33614                                                 X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            136 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 139 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.541    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $45.77
         PAMELA GODWARD EVANS
         8030 E. AVALON DR.                                                 Contingent
         SCOTTSDALE, AZ 85251
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 EXPENSE
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.542    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         PAMELA GODWARD EVANS
         8030 E. AVALON DR.                                                 Contingent
         SCOTTSDALE, AZ 85251
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/30 HONOR/PD
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.543    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         PAMELA RENNER BOONE
         68169 EDGEWATER BEACH RD                                           Contingent
         WHITE PIGEON, MI 49099
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.544    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         PAMELA RENNER BOONE
         68169 EDGEWATER BEACH RD                                           Contingent
         WHITE PIGEON, MI 49099
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV HONOR
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            137 of 183
              Case 18-09108-RLM-11                 Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 140 of
Debtor Name            USA Gymnastics                                  185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.545    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $59.00
         PAMELA RENNER BOONE
         68169 EDGEWATER BEACH RD                                            Contingent
         WHITE PIGEON, MI 49099
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  NOV 2018 INV EXPENSE
                                                                          11/18/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.546    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,000.00
         PAMELA RENNER BOONE
         68169 EDGEWATER BEACH RD                                            Contingent
         WHITE PIGEON, MI 49099
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  NOV 2018 INV HONOR
                                                                          11/18/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.547    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                UNKNOWN
         PANISH SHEA & BOYLE LLP
         RE: JORDAN SCHWIKERT-COBBS                                       X Contingent
         ATTN: KEVIN R. BOYLE
         ATTN: JESSE CREED
                                                                          X Unliquidated
         11111 SANTA MONICA BLVD, STE 700                                 X Disputed
         LOS ANGELES, CA 90025
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.548    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                UNKNOWN
         PANISH SHEA & BOYLE LLP
         RE: JANE ED DOE                                                  X Contingent
         ATTN: KEVIN R. BOYLE
         ATTN: JESSE CREED
                                                                          X Unliquidated
         11111 SANTA MONICA BLVD, STE 700                                 X Disputed
         LOS ANGELES, CA 90025
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            138 of 183
              Case 18-09108-RLM-11                 Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 141 of
Debtor Name            USA Gymnastics                                  185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.549    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                UNKNOWN
         PANISH SHEA & BOYLE LLP
         RE: BAKER                                                        X Contingent
         ATTN: KEVIN R. BOYLE
         ATTN: JESSE CREED
                                                                          X Unliquidated
         11111 SANTA MONICA BLVD, STE 700                                 X Disputed
         LOS ANGELES, CA 90025
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.550    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $50.94
         PATRICIA MCDIARMID
         2 CHRISTOPHER CIRCLE                                                Contingent
         WILBRAHAM, MA 01095
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  JCI 12/1 EXPENSE
                                                                          12/1/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.551    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $65.00
         PATRICIA MCDIARMID
         2 CHRISTOPHER CIRCLE                                                Contingent
         WILBRAHAM, MA 01095
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  JCI 12/1 HONOR/PD
                                                                          12/1/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.552    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,000.00
         PATRICIA PANICHAS
         9 SHERMAN LANE                                                      Contingent
         HAMDEN, CT 06514
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  WMN WORLDS HONOR
                                                                          11/4/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            139 of 183
              Case 18-09108-RLM-11                 Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 142 of
Debtor Name            USA Gymnastics                                  185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.553    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $328.11
         PATRICIA PANICHAS
         9 SHERMAN LANE                                                      Contingent
         HAMDEN, CT 06514
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  WORLDS EXPENSE
                                                                          11/4/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.554    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $150.00
         PATRICK J O'CONNOR
         5600 KEYSTONE CROSSING, STE. 300                                    Contingent
         INDIANAPOLIS, IN 46240
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  STOPPED CHECK
                                                                          84928
         8/22/2018
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.555    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $207.86
         PATTI CONNER
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TT WORLDS EXPENSE
                                                                          11/14/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.556    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $42.50
         PAULA SHAIBANI
         311 W FRANKLIN ST, APT 907 W                                        Contingent
         RICHMOND, VA 23220
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  STOPPED CHECK
                                                                          84564
         8/1/2018
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            140 of 183
              Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 143 of
Debtor Name            USA Gymnastics                                    185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.557    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $350.00
         PAVEL SARGSYAN
         ADDRESS REDACTED                                                      Contingent
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    L10 JR CAMP HONOR
                                                                            12/5/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.558    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $500.00
         PETER WIEGING
         6242 W KENT DRIVE                                                     Contingent
         CHANDLER, AZ 85226
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    2018 APP LEAD HONOR
                                                                            12/4/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.559    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $2,100.00
         PINNACLE SOLUTIONS INC
         152 E WASHINGTON ST                                                   Contingent
         INDIANAPOLIS, IN 46204
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    395025489
                                                                            12/5/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.560    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: DOE 01                                                         X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            141 of 183
              Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 144 of
Debtor Name            USA Gymnastics                                    185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.561    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: DOE 02                                                         X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.562    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: DOE 03                                                         X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.563    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: DOE 04                                                         X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.564    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: DOE 05                                                         X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            142 of 183
              Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 145 of
Debtor Name            USA Gymnastics                                    185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.565    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: DOES 1-21                                                      X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.566    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: JANE DOE 01, A MINOR                                           X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.567    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: JANE DOE 03                                                    X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.568    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: JANE DOE 04                                                    X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            143 of 183
              Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 146 of
Debtor Name            USA Gymnastics                                    185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.569    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         PITT, MCGEHEE, PALMER & RIVERS, PC
         RE: JANE DOE 05                                                    X Contingent
         ATTN: MICHAEL L. PITT/MEGAN A. BONANNI
         ATTN: BETH M. RIVERS/ROBIN B. WAGNER
                                                                            X Unliquidated
         117 W 4TH ST, STE 200                                              X Disputed
         ROYAL OAK, MI 48067
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.570    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $6,479.00
         PLEWS SHADLEY RACHER & BRAUN LLP
         1346 N DELAWARE ST                                                    Contingent
         INDIANAPOLIS, IN 46202
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    241242
                                                                            10/24/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.571    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $315.00
         PLEWS SHADLEY RACHER & BRAUN LLP
         1346 N DELAWARE ST                                                    Contingent
         INDIANAPOLIS, IN 46202
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    241243
                                                                            10/24/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.572    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $87,880.36
         PLEWS SHADLEY RACHER & BRAUN LLP
         1346 N DELAWARE ST                                                    Contingent
         INDIANAPOLIS, IN 46202
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    241391
                                                                            10/24/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            144 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 147 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.573    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,750.00
         POSITIVE COACHING ALLIANCE
         1001 N RENGSTORFF AVE                                              Contingent
         SUITE 101
         MOUNTAIN VIEW, CA 94043
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INV-71352
                                                                         8/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.574    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $300.00
         PRINCE ALBERT GYMNASTICS
         CANADA                                                             Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/24/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258611
                                                                              No
                                                                              Yes




3.575    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $465.50
         PROTRAININGS, LLC
         6452 FULTON ST E                                                   Contingent
         SUITE 1
         ADA, MI 49301
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 1203201818
                                                                         12/3/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.576    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $32.00
         QUEL WILLIAMS
         9131 SILVERSHADOW CT.                                              Contingent
         LORTON, VA 22079
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         10/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         1393860
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            145 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 148 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.577    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         RANDAL GOLDSTEIN
         14375 NW 63RD STREET                                               Contingent
         KANSAS CITY, MO 64152
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84856
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.578    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $43.60
         RAYETTA HAWK
         3206 LUPINE DRIVE                                                  Contingent
         INDIANAPOLIS, IN 46224
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.579    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         RAYETTA HAWK
         3206 LUPINE DRIVE                                                  Contingent
         INDIANAPOLIS, IN 46224
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.580    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         RDL & TWIST
         EQUADOR                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2253685
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            146 of 183
              Case 18-09108-RLM-11                    Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 149 of
Debtor Name            USA Gymnastics                                     185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $24.00
         REBECCA JEAN BROWN
         1289 N 500 W                                                           Contingent
         LEHI, UT 84043
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     WCHAMPS EXPENSE
                                                                             11/6/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $65.07
         RED LERILLE'S HEALTH & RACQUET CLUB
         301 DOUCET ROAD                                                        Contingent
         LAFAYETTE, LA 70503
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     DEC 66845R0B
                                                                             11/23/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $63.99
         RED LERILLE'S HEALTH & RACQUET CLUB
         301 DOUCET ROAD                                                        Contingent
         LAFAYETTE, LA 70503
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     DEC 71540R0B
                                                                             11/23/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $59.00
         REGINA EVEREST
         6035 6TH PLACE                                                         Contingent
         VERO BEACH, FL 32968
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     DUPL PAYMENT REFUND
                                                                             11/27/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            147 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19            EOD 02/05/19 19:35:42              Pg 150 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.585    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.24
         RENEE HAWK
         8039 STATE PARK                                                    Contingent
         CENTER LINE, MI 48015
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 EXP
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.586    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         RENEE HAWK
         8039 STATE PARK                                                    Contingent
         CENTER LINE, MI 48015
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 HONOR
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.587    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         RITA HEISLER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 9/22 HONOR
                                                                         9/22/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.588    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         RIZZOBRYAN, PC
         RE: MYERS                                                       X Contingent
         ATTN: DEVIN R. DAY
         220 LYON, NW, STE 200
                                                                         X Unliquidated
         GRAND RAPIDS, MI 49503                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            148 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 151 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.589    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         ROBERT C. NESBITT
         17 RAVEN LANE                                                      Contingent
         ALISO VIEJO, CA 92656
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.590    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         ROBERT LUNDY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 L10 JR CAMP HONOR
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.591    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         ROBERT MATTHEWS
         3536 N 55TH STREET                                                 Contingent
         OMAHA, NE 68104
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84909
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.592    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $40.00
         ROBERT MCDIARMID
         2 CHRUSTOPHER CIRCLE                                               Contingent
         WILBRAHAM, MA 01095
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            149 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 152 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.593    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $77.20
         ROBIN SMITH
         46 CHELMSWORTH                                                     Contingent
         BELLA VISTA, AR 72715
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.594    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,030.00
         ROBIN SMITH
         46 CHELMSWORTH                                                     Contingent
         BELLA VISTA, AR 72715
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV HON/PD
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.595    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $142.40
         ROBIN SMITH
         46 CHELMSWORTH                                                     Contingent
         BELLA VISTA, AR 72715
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS A 2018 EXP
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.596    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,030.00
         ROBIN SMITH
         46 CHELMSWORTH                                                     Contingent
         BELLA VISTA, AR 72715
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS A 2018 HON/PD
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            150 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 153 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.597    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         RONALD HILL
         245 E PAGE STREET                                                  Contingent
         ST PAUL, MN 55107
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.598    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12.00
         RUBEN ALONZO PADILLA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WCHAMPS EXPENSE
                                                                         11/6/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.599    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6.81
         RUSTAM SHARIPOV
         THE OHIO STATE UNIVERSITY                                          Contingent
         1160 STEELWOOD RD.
         COLUMBUS, OH 43212
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 COTTBUS EXPENSE
                                                                         11/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.600    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $22.70
         RYAN STEVEN ROBERTS
         11426 CANETUCK LANE                                                Contingent
         NORTHPORT, AL 35475
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS CAMP-DEC4 FUEL
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            151 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 154 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.601    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         SABRINA VEGA
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.602    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $60.00
         SALLY BOULOS
         7373 ARDMORE, #1128                                                Contingent
         HOUSTON, TX 77054
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84478
         8/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.603    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         SAM PARHAM
         130 E. WASHINGTON ST., STE. 700                                    Contingent
         INDIANAPOLIS, IN 46204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84940
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.604    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         SAMUEL THOMAS MCARTHUR
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 L10 JR CAMP HONOR
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            152 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 155 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.605    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $59.00
         SARA ELLIOTT
         201 NOLAN RIDGE DR.                                                Contingent
         NOLANVILLE, TX 76559
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2255934
                                                                              No
                                                                              Yes




3.606    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,000.00
         SARAH JANTZI
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SR PAN AM MEDAL SPT
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.607    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $353.30
         SARAH JANTZI
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD 2018 EXPENSE
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.608    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $11,333.00
         SARAH JANTZI
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD OPGOLD/MTEAM
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            153 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 156 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.609    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $527.49
         SEAN MELTON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DEC NT CAMP EXPENSE
                                                                         12/13/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.610    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         SEAN MELTON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 US CHAMPS PRIZE
                                                                         10/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.611    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         SEATTLE GYMNASTICS-BALLARD
         1415 NW 52ND ST.                                                   Contingent
         SEATTLE, WA 98107
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2259989
                                                                              No
                                                                              Yes




3.612    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $9,080.00
         SECURITY CONCEPTS GROUP
         848 N RAINBOW BLVD                                                 Contingent
         #4852
         LAS VEGAS, NV 89107
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 1028
                                                                         11/19/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            154 of 183
              Case 18-09108-RLM-11                    Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 157 of
Debtor Name            USA Gymnastics                                     185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $4,720.00
         SECURITY CONCEPTS GROUP
         848 N RAINBOW BLVD                                                     Contingent
         #4852
         LAS VEGAS, NV 89107
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TOPS CAMP THRU DEC 4
                                                                             12/20/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         SEIKALY STEWART & BENNETT, PC
         RE: A.G. AND A.W. DOES ET AL.                                       X Contingent
         ATTN: JEFFREY T. STEWART, TIFFANY R. ELLIS
         30445 NORTHWESTERN HWY, STE 250
                                                                             X Unliquidated
         FARMINGTON HILLS, MI 48334                                          X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $113.60
         SHARP ELECTRONICS CORPORATION
         DBA SHARP BUSINESS SYSTEMS                                             Contingent
         DEPT. CH 14288
         PALATINE, IL 60055-4288
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     9001516862
                                                                             11/10/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $36.73
         SHEILA RAGLE
         1870 EAGLE SUMMIT COURT                                                Contingent
         LAWRENCEVILLE, GA 30043
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     JCI 11/17 EXPENSE
                                                                             11/17/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            155 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19             EOD 02/05/19 19:35:42             Pg 158 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.617    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.00
         SHEILA RAGLE
         1870 EAGLE SUMMIT COURT                                            Contingent
         LAWRENCEVILLE, GA 30043
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 11/17 HONOR
                                                                         11/17/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.618    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $122.43
         SHERYL J DEWEERD
         5833 W BRADSHAW RD                                                 Contingent
         LUDINGTON, MI 49431
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.619    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         SHERYL J DEWEERD
         5833 W BRADSHAW RD                                                 Contingent
         LUDINGTON, MI 49431
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 DEV HONOR
                                                                         11/14/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.620    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $197.42
         SHERYL J DEWEERD
         5833 W BRADSHAW RD                                                 Contingent
         LUDINGTON, MI 49431
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV 2018 INV EXPENSE
                                                                         11/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            156 of 183
                Case 18-09108-RLM-11                     Doc 242   Filed 02/05/19         EOD 02/05/19 19:35:42                Pg 159 of
Debtor Name            USA Gymnastics                                    185                      Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.621    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,000.00
         SHERYL J DEWEERD
         5833 W BRADSHAW RD                                                   Contingent
         LUDINGTON, MI 49431
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   NOV 2018 INV HONOR
                                                                           11/18/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.622    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         SINAS, DRAMIS, BRAKE, BOUGHTON , MCINTYRE, PC
         RE: JANE DOE 0224, ET AL.                                         X Contingent
         ATTN: JAMES F. GRAVES/JONATHON K. HOMA
         ATTN: JACQUELYN DUPLER
                                                                           X Unliquidated
         3380 PINE TREE RD                                                 X Disputed
         LANSING, MI 48911
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
         0224
                                                                                No
                                                                                Yes




3.623    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                UNKNOWN
         SOMMERS SCHWARTZ, PC
         RE: MEALY, ET AL.                                                 X Contingent
         ATTN: LISA M. ESSER
         1 TOWNE SQUARE, STE 1700
                                                                           X Unliquidated
         SOUTHFIELD, MI 48076                                              X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.624    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $2,750.00
         SONYA YANKOVA
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   SEPT/OCT CAMP HONOR
                                                                           11/14/2018


         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            157 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 160 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.625    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $45,834.00
         SPENCER STUART
         P.O. BOX 98991                                                     Contingent
         CHICAGO, IL 60693
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 ACCOUNT PAYABLE

         11/30/2019
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.626    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $469.00
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 736999 R102 BOOKLETS
                                                                         11/9/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.627    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $620.00
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 737216 S&R AP CHECKS
                                                                         11/15/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.628    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $35,905.00
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 737268 MBSHP PRINT
                                                                         11/19/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            158 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 161 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.629    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,854.00
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 737343 STATIONARY
                                                                         11/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.630    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $475.00
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 737537 BUSINES CARDS
                                                                         11/27/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.631    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $318.39
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 737754 MBR MAIL/PSTG
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.632    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,078.00
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 737892 PODIUM STOR
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            159 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 162 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.633    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $29,401.89
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 737977 ATH CARD MAIL
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.634    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,967.66
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 738009 NOV FULFILL
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.635    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,279.84
         SPORT GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 739104-A DEC FULFILL
                                                                         12/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.636    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $139.10
         SPORTS GRAPHICS, INC.
         3423 PARK DAVIS CIRCLE                                             Contingent
         INDIANAPOLIS, IN 46235-2397
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         12/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            160 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 163 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.637    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         ST. ALBERT GYMNASTICS CLUB
         2A RIEL DR.                                                        Contingent
         ST. ALBERT, AB T8N 3Z7
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         9/5/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256592
                                                                              No
                                                                              Yes




3.638    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         STACEY EDLUND
         2806 E OBSIDIAN AVE                                                Contingent
         POST FALLS, ID 83854
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MBRSHIP REFUND
                                                                         11/26/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.639    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $27.00
         STACI KOHLBUSCH
         232 WHITTINGTON DR.                                                Contingent
         KNOXVILLE, TN 37923
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         7/25/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2254912
                                                                              No
                                                                              Yes




3.640    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $710.39
         STAPLES BUSINESS CREDIT
         P.O. BOX 105638                                                    Contingent
         ATLANTA, GA 30348
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 1621925250
                                                                         11/25/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            161 of 183
              Case 18-09108-RLM-11                    Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 164 of
Debtor Name            USA Gymnastics                                     185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                    $33.67
         STEVE ARKELL
         903 SILVER SPRUCE ST                                                   Contingent
         SAN ANTONIO, TX 78232
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TOPS A 2018 EXPENSE
                                                                             12/4/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $2,000.00
         STEVE ARKELL
         903 SILVER SPRUCE ST                                                   Contingent
         SAN ANTONIO, TX 78232
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TOPS A 2018 HONOR
                                                                             12/4/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $339,999.96
         STEVE PENNEY
         11121 MIRADO LANE                                                      Contingent
         FISHERS, IN 46037
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     BALANCE OF SEVERANCE AGREEMENT
                                                                             12/1/2018


         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 UNKNOWN
         STEWART & FINALDI MANLY
         RE: MARONEY                                                         X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            162 of 183
              Case 18-09108-RLM-11                    Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 165 of
Debtor Name            USA Gymnastics                                     185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: RAISMAN                                                         X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: TIFFANY THOMAS LOPEZ                                            X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: WIEBER                                                          X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: DENHOLLANDER                                                    X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            163 of 183
                Case 18-09108-RLM-11                  Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 166 of
Debtor Name            USA Gymnastics                                     185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: DENHOLLANDER, ET AL.                                            X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: JANE AJ DOE                                                     X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: JANE EL DOE                                                     X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE , STE 800                                      X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                UNKNOWN
         STEWART & FINALDI MANLY
         RE: JANE DOE 0384                                                   X Contingent
         ATTN: JOHN C. MANLY/VINCE W FINALDI
         ATTN: ALEX E CUNNY
                                                                             X Unliquidated
         19100 VON KARMAN AVE, STE 800                                       X Disputed
         IRVINE, CA 92612
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION

         12/11/2018
         Last 4 digits of account number                                     Is the claim subject to offset?
         0384
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            164 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 167 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.653    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,884.26
         STREAMLINE PRODUCTS AND SERVICES LLC
         12420 SOUTHEASTERN AVE                                             Contingent
         INDIANAPOLIS, IN 46259
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 536
                                                                         12/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.654    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $65.00
         SUSAN K LOMAS
         513 GLEN GROVE LANE                                                Contingent
         ORLANDO, FL 32839
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/2 HONOR/PD
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.655    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $193.67
         SUSAN MONAHAN
         6221 WESTGATE DRIVE                                                Contingent
         #1004
         ORLANDO, FL 32835
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/2 EXPENSE
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.656    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $115.00
         SUSAN MONAHAN
         6221 WESTGATE DRIVE                                                Contingent
         #1004
         ORLANDO, FL 32835
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 12/2 HONOR/PD
                                                                         12/2/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            165 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 168 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.657    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         SUSAN MONAHAN
         6221 WESTGATE DR. #1004                                            Contingent
         ORLANDO, FL 32835
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/27/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2256382
                                                                              No
                                                                              Yes




3.658    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         SUSAN SMITH
         15501 FOCH STREET                                                  Contingent
         LIVONIA, MI 48154
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         85230
         9/6/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.659    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         TABITHA WAINSCOTT
         4509 CHERBOURG WAY                                                 Contingent
         PENSACOLA, FL 32505
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         10/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.660    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15.00
         TAMMY RHODES
         6610 MAGNOLIA LN.                                                  Contingent
         FT. MEYERS, FL 33966
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/28/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2257767
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            166 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 169 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.661    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $750.00
         TANAYA WILLIAMS
         177 VIA HAVARRE                                                    Contingent
         MERRITT ISLAND, FL 32953
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 R102/103 11/03-4 HON
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.662    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $168.02
         TANAYA WILLIAMS
         177 VIA HAVARRE                                                    Contingent
         MERRITT ISLAND, FL 32953
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 R102/103 11/3-4 EXP
                                                                         11/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.663    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $47.90
         TARYN LEIGH MOORE
         3011 SAND DRIVE                                                    Contingent
         HUNSTVILLE, TX 77340
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 WORLD EXP ADV DUE
                                                                         12/7/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.664    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $168.05
         TATIANA PERSKAIA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 US CHAMPS EXPENSE
                                                                         8/21/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            167 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 170 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.665    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,375.00
         TATIANA PERSKAIA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 US CHAMPS HONOR
                                                                         8/21/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.666    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $126.32
         TATIANA PERSKAIA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 US CLASSIC EXPENSE
                                                                         8/21/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.667    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,350.00
         TATIANA PERSKAIA
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 US CLASSIC HONOR
                                                                         8/21/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.668    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $105.44
         TATYANA SHADENKO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV NT CAMP EXPENSE
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            168 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 171 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.669    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $91.00
         TAYLOR BILSKI
         47 BRANCHBROOK DR.                                                 Contingent
         SMITHTOWN, NY 11787
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         12/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2257744
                                                                              No
                                                                              Yes




3.670    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $65.00
         TERESA BARNARD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 JCI 8/18 HONOR/PD
                                                                         8/18/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.671    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $800.00
         TERIN HUMPHREY
         114 SE 2ND STREET                                                  Contingent
         BLUE SPRINGS, MO 64014
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV NT CAMP '18 HON
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.672    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $40.40
         TERIN HUMPHREY
         114 SE 2ND STREET                                                  Contingent
         BLUE SPRINGS, MO 64014
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 NOV NT CAMP'18 EXPEN
                                                                         11/28/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            169 of 183
              Case 18-09108-RLM-11                   Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 172 of
Debtor Name            USA Gymnastics                                    185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.673    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $8,025.49
         THE ALEXANDER
         333 SOUTH DELAWARE STREET                                              Contingent
         INDIANAPOLIS, IN 46204
                                                                                Unliquidated
                                                                                Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    UGYM001/NOV 11,18
                                                                            11/14/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.674    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         THE COLEMAN JUSTICE CENTER
         RE: JANE A DOE ET AL.                                              X Contingent
         ATTN: APRIL KREGER
         ATTN: JUDY C. COLEMAN
                                                                            X Unliquidated
         17286 FARMINGTON RD                                                X Disputed
         LIVONIA, MI 48152
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.675    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $350.00
         THE HYBRID PERSPECTIVE, LLC
         32 BOW ST                                                              Contingent
         BEVERLY, MA 01915
                                                                                Unliquidated
                                                                                Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    1006
                                                                            9/10/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.676    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,418.75
         THE LAW OFC OF THOMAS M. JAMES, PC
         P.O. BOX 60506                                                         Contingent
         COLORADO SPRINGS, CO 80960
                                                                                Unliquidated
                                                                                Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    12192
                                                                            12/3/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            170 of 183
              Case 18-09108-RLM-11                       Doc 242   Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 173 of
Debtor Name            USA Gymnastics                                    185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.677    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,718.75
         THE LAW OFC OF THOMAS M. JAMES, PC
         P.O. BOX 60506                                                        Contingent
         COLORADO SPRINGS, CO 80960
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    NOVEMBER 2018 LEGAL
                                                                            11/1/2018


         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.678    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         THE LAW OFFICE OF ANTHONY M. SPAGNUOLO
         RE: CHAMPION ET AL.                                                X Contingent
         ATTN: ANTHONY M. SPAGNUOLO
         808 W LAKE LANSING RD, STE 104
                                                                            X Unliquidated
         EAST LANSING, MI 48823                                             X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.679    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         THE LAW OFFICE OF ANTHONY M. SPAGNUOLO
         RE: ALLEN                                                          X Contingent
         ATTN: ANTHONY M. SPAGNUOLO
         808 W LAKE LANSING RD, STE 104
                                                                            X Unliquidated
         EAST LANSING, MI 48823                                             X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.680    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                UNKNOWN
         THE LAW OFFICE OF WHITNEY D. ACKERMAN
         RE: ALL OLYMPIA GYMNASTIC CENTER INC., ET AL.                      X Contingent
         ATTN: WHITNEY D. ACKERMAN, JONATHAN A. RAPEL
         858 S BEDFORD ST, STE 301
                                                                            X Unliquidated
         LOS ANGELES, CA 90035                                              X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            171 of 183
              Case 18-09108-RLM-11                 Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 174 of
Debtor Name            USA Gymnastics                                  185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.681    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                UNKNOWN
         THE MIKE COX LAW FIRM, PLLC
         RE: JANE K.K. DOE                                                X Contingent
         ATTN: MICHAEL A. COX
         ATTN: MELISSA WOJNAR-RAYCRAFT
                                                                          X Unliquidated
         17430 LAUREL PARK DR N, STE 120E                                 X Disputed
         LIVONIA, MI 48152
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.682    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $3,000.00
         THOMAS GLIELMI
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  WORLD MAKING TEAM
                                                                          11/30/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.683    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $121.34
         THOMAS KOLL
         7701 DAVIS CIRCLE                                                   Contingent
         OMAHA, NE 68134
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  2018 PROG EXPENSE
                                                                          12/31/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.684    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $59.00
         TIM FITZSIMMONS
         13801 ARTIC AVE                                                     Contingent
         ROCKVILLE, MD 20853
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  DUPL PAYMENT
                                                                          11/2/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            172 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 175 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.685    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $31.00
         TINA KOZMA
         385 SARVER RD                                                      Contingent
         SARVER, PA 16055
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 DUPL PAYMENT
                                                                         9/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.686    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,000.00
         TOM MCNAMEE
         3488 E LOREN VON DRIVE                                             Contingent
         SALT LAKE CITY, UT 84124
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.687    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $140.00
         TOP FLIGHT GYMNASTICS
         721 CENTRE VIEW BLVD                                               Contingent
         CRESTVIEW HILLS, KY 41017
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/26/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2255927
                                                                              No
                                                                              Yes




3.688    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $281.33
         TRACY TROXEL
         156 BLUE BIRD LANE                                                 Contingent
         GAYS MILLS, WI 54631
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TOPS B 2018 EXP
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            173 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19            EOD 02/05/19 19:35:42              Pg 176 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.689    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $838.92
         TRAMPOLINE & TUMBLING EXPRESS
         P.O. BOX 82036                                                     Contingent
         LAFAYETTE, LA 70598
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         9/1/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.690    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $104.63
         TRAMPOLINE AND TUMBLING EXPRESS
         P.O. BOX 82036                                                     Contingent
         LAFAYETTE, LA 70598
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SHOSTAK TRAINING
                                                                         9/10/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.691    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,081.58
         TRANS-EXPEDITE, INC
         P.O. BOX 679042                                                    Contingent
         DALLAS, TX 75267
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 IND 5696719 00
                                                                         8/22/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.692    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         TRAVIS MICHAEL RAINER
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 L10 JR CAMP HONOR
                                                                         12/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            174 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 177 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.693    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $105.00
         TREVOR HOWARD
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 COTTBUS PDIEM
                                                                         11/5/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.694    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $225.00
         TRIPLE E KIDS
         185 VETERANS MEMORIAL HWY                                          Contingent
         MABLETON, GA 30126
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/13/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2251258
                                                                              No
                                                                              Yes




3.695    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $100.00
         TRISH MCGONNELL
         P.O. BOX 39008                                                     Contingent
         CLEVELAND, OH 44139
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84914
         8/22/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.696    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $11,590.00
         UNITED STATES OLYMPIC COMMITTEE
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INV0022295
                                                                         11/20/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            175 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 178 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.697    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         UNIV OF CA - BERKELEY
         379 SIMPSON CENTER                                                 Contingent
         2227 PIEDMON AVE.
         BERKELEY, CA 94720
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/5/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258201
                                                                              No
                                                                              Yes




3.698    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $105.32
         UPS
         LOCKBOX 577                                                        Contingent
         CAROL STREAM, IL 60132-0577
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 0000430224488
                                                                         12/1/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.699    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $73.72
         UPS
         LOCKBOX 577                                                        Contingent
         CAROL STREAM, IL 60132-0577
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 0000430224498
                                                                         12/8/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.700    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         VANDEVEER GARZIA, PC
         RE: DOES AC, BC ET AL.                                          X Contingent
         ATTN: DAVID Q. HOUBECK
         840 W LONG LAKE RD, STE 600
                                                                         X Unliquidated
         TROY, MI 48098                                                  X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            176 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 179 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.701    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $50.00
         VICTORIA RHYTHMIC GYMNASTICS
         CANADA                                                             Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         12/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2258540
                                                                              No
                                                                              Yes




3.702    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $150.00
         WALLERS GYMJAM ACADEMY
         26515 RUETHER AVENUE                                               Contingent
         SANTA CLARITA, CA 91350
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/19/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2265997
                                                                              No
                                                                              Yes




3.703    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $465.00
         WENDY HILLIARD GYMNASTICS FDN
         550 W. 155TH STREET                                                Contingent
         NEW YORK, NY 10032
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         11/28/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2260259
                                                                              No
                                                                              Yes




3.704    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         WENDY M. SCHILLER-NICHOLS
         RE: NLF-4 DOE                                                   X Contingent
         3452 E LAKE LANSING RD
         EAST LANSING, MI 48823
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            177 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 180 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.705    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         WENDY M. SCHILLER-NICHOLS
         RE: JANE NLF-1 DOE                                              X Contingent
         3452 E LAKE LANSING RD
         EAST LANSING, MI 48823
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.706    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         WENDY M. SCHILLER-NICHOLS
         RE: JANE NLF-2 DOE                                              X Contingent
         3452 E LAKE LANSING RD
         EAST LANSING, MI 48823
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.707    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                UNKNOWN
         WENDY M. SCHILLER-NICHOLS
         RE: JANE NLF-3 DOE                                              X Contingent
         3452 E LAKE LANSING RD
         EAST LANSING, MI 48823
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.708    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $59.00
         WENTING YANG
         8407 SW 69TH PLACE                                                 Contingent
         GAINESVILLE, FL 32608
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MEMBERSHIP REFUND

         12/2/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
         2264272
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            178 of 183
              Case 18-09108-RLM-11                 Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 181 of
Debtor Name            USA Gymnastics                                  185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.709    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                UNKNOWN
         WHITE LAW PLLC
         RE: LEMKE, ET AL.                                                X Contingent
         ATTN: H. JAMES WHITE/ALEXANDER S RUSEK
         ATTN: BRITTANY M. NICHOL
                                                                          X Unliquidated
         2549 JOLLY RD, STE 340                                           X Disputed
         OKEMOS, MI 48864
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.710    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $25.00
         WHITNEY SMITH
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  MEMBERSHIP REFUND

         11/9/2018
         Last 4 digits of account number                                  Is the claim subject to offset?
         2256498
                                                                               No
                                                                               Yes




3.711    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $129.04
         WILKE FLEURY HOFFELT BIRNEY
         400 CAPITOL MALL, 22ND FL                                            Contingent
         SACRAMENTO, CA 95814
                                                                              Unliquidated
                                                                              Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE

         12/1/2018
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.712    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,000.00
         WILKE FLEURY HOFFELT BIRNEY GOULD LLP
         400 CAPITOL MALL                                                     Contingent
         22ND FLOOR
         SACRAMENTO, CA 95814
                                                                              Unliquidated
                                                                              Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  151265
                                                                          12/4/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            179 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19           EOD 02/05/19 19:35:42               Pg 182 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.713    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $500.00
         WILLIAM F CALLAHAN
         85 LEXINGTON STREET                                                Contingent
         UNIT #1
         HANSON, MA 02341
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 2018 APP LEAD HONOR
                                                                         12/4/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.714    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,500.00
         WILLIAM R STROM
         P.O. BOX 46                                                        Contingent
         EL GRANDA, CA 94018
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE

         3/3/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.715    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,714.05
         WIPFLI LLP
         12359 SUNRISE VALLEY DRIVE                                         Contingent
         SUITE 130
         RESTON, VA 20191
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INV11445
                                                                         11/30/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.716    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $174.51
         WIPFLI LLP
         12359 SUNRISE VALLEY DRIVE                                         Contingent
         SUITE 130
         RESTON, VA 20191
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INV11656-B
                                                                         12/31/2018


         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            180 of 183
              Case 18-09108-RLM-11                 Doc 242       Filed 02/05/19          EOD 02/05/19 19:35:42                Pg 183 of
Debtor Name            USA Gymnastics                                  185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.717    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $2,862.10
         WISE COACHES INC
         1312 CENTRAL COURT                                                   Contingent
         HERMITAGE, TN 37076
                                                                              Unliquidated
                                                                              Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  26306
                                                                          12/6/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.718    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $500.00
         WORLD ELITE GYMNASTICS
         23031 ARROYO VISTA                                                   Contingent
         RANCHO SANTA MARGARITA, CA 92688
                                                                              Unliquidated
                                                                              Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  MEMBERSHIP REFUND

         11/21/2018
         Last 4 digits of account number                                  Is the claim subject to offset?
         2259916
                                                                               No
                                                                               Yes




3.719    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $675.00
         XTREME ACRO
         14702 SOUTHLAWN LANE                                                 Contingent
         ROCKVILLE, MD 20850
                                                                              Unliquidated
                                                                              Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  MEMBERSHIP REFUND

         11/2/2018
         Last 4 digits of account number                                  Is the claim subject to offset?
         2262118
                                                                               No
                                                                               Yes




3.720    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $350.00
         YIN ALVAREZ
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  L10 JR CAMP HONOR
                                                                          12/5/2018


         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            181 of 183
              Case 18-09108-RLM-11                Doc 242       Filed 02/05/19         EOD 02/05/19 19:35:42                 Pg 184 of
Debtor Name            USA Gymnastics                                 185                       Case number (if known): 18-09108

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.721    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $100.28
         ZACHARY GAGNON
         3541 NEWLAND ROAD                                                  Contingent
         BALTIMORE, MD 21218
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 STOPPED CHECK
                                                                         84273
         7/18/2018
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            182 of 183
              Case 18-09108-RLM-11             Doc 242       Filed 02/05/19        EOD 02/05/19 19:35:42              Pg 185 of
Debtor Name            USA Gymnastics                              185                      Case number (if known): 18-09108


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                   $0.00


5b. Total claims from Part 2                                                                                           $1,805,766.48



5c. Total claims of Parts 1 and 2
                                                                                                                       $1,805,766.48
    Lines 5a + 5b = 5c




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                        183 of 183
